Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 1 of 135 PageID #: 149




THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Ave., 40th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
        lrosen@rosenlegal.com

Lead Counsel for Lead Plaintiffs

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

  IN RE AKAZOO S.A. SECURITIES                       Case No. 1:20-cv-01900-BMC
  LITIGATION
                                                     AMENDED COMPLAINT FOR VIOLATION
                                                     OF THE FEDERAL SECURITIES LAWS

                                                     JURY TRIAL DEMANDED

                                                     CLASS ACTION

       Lead Plaintiffs Tim Caldwell, Sharon Caldwell, Nikolaos Poulakis, and John Pullen

(“Plaintiffs”), individually and on behalf of all other persons similarly situated, by Plaintiffs’

undersigned attorneys, allege the following based upon personal knowledge as to Plaintiffs and

Plaintiffs’ own acts, and upon information and belief as to all other matters based on the

investigation conducted by and through Plaintiffs’ attorneys, which included, among other things,

a review of U.S. Securities and Exchange Commission (“SEC”) filings by Akazoo S.A. (“Akazoo”

or the “Company”), as well as media and analyst reports about the Company and Company press

releases. Plaintiffs believe that substantial additional evidentiary support will exist for the

allegations set forth herein.



                                                1
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 2 of 135 PageID #: 150




                   I.      NATURE AND OVERVIEW OF THE ACTION

       1.      This is a federal securities class action on behalf of a class consisting of all persons

and entities other than Defendants (defined below) who: (1) purchased or otherwise acquired the

publicly traded securities of Akazoo between January 24, 2019 and May 21, 2020, both dates

inclusive (the “Class Period”), including, but not limited to, those who purchased or acquired

Akazoo securities pursuant to the private placement offering agreement (“PIPE Financing”),

seeking to recover compensable damages caused by Defendants’ violations of the federal securities

laws and to pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder; (2) held common stock of

Modern Media Acquisition Corp. (“MMAC” or “MMDM”) as of August 9, 2019, eligible to vote

at MMAC’s August 28, 2019 special meeting, seeking to pursue remedies under Section 14(a) of

the Exchange Act, and/or; (3) purchased or otherwise acquired Akazoo common stock pursuant or

traceable to the Company’s registration statement and prospectus issued in connection with the

September 2019 Merger, seeking to pursue remedies under Sections 11 and 15 of the Securities

Act of 1933 (the “Securities Act”).

       2.      Akazoo was formerly known as Modern Media Acquisition Corp. (“MMAC” or

“MMDM”), a “blank check” company formed in 2014 for the purpose of entering into a merger,

share exchange, asset acquisition, stock purchase, recapitalization, reorganization or other similar

business combination with one or more business entities or entities in the media, entertainment or

marketing services industries.

       3.      On May 17, 2017, MMAC completed its initial public offering (“IPO”) from which

it derived approximately $209 million of net proceeds that were placed into a trust account.

                                                  2
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 3 of 135 PageID #: 151




       4.       The prospectus for MMAC’s IPO identified MMAC’s general criteria for

prospective target businesses, including a focus on “media, entertainment, and marketing services

companies positioned to compete in the new modern media ecosystem” and a “market-leading

participant with experienced and motivated management teams.” While MMAC had considerable

discretion in identifying and consummating a business combination, there were three general

limitations imposed by its Second Amended and Restated Certificate of Incorporation.

            •   First, the target business that MMAC acquired or merged with had to have a fair

                market value equal to at least 80% of MMAC’s net assets (excluding deferred

                underwriting discounts and commissions) at the time of such acquisition/merger,

                determined by the MMAC Board based on standards generally accepted by the

                financial community.

            •   Second, MMAC only had eighteen months to complete a business combination

                from the closing date of the IPO (or 21 months from the closing date of the IPO if

                it had executed a letter of intent, agreement in principle, or definitive agreement for

                the business combination within 18 months from the closing date of the IPO but

                had not yet completed the business combination). If MMAC had not completed a

                business combination in time (i.e., by November 17, 2018 or February 17, 2019),

                its corporate existence would cease, except for purposes of winding up its affairs

                and liquidating. As such, MMAC was required to hold the approximately $209

                million of proceeds from its IPO in a trust account, which were to be released only

                upon the consummation of a business combination or liquidation.



                                                  3
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 4 of 135 PageID #: 152




            •   Third, if MMAC’s stockholders approved an amendment to the Certificate of

                Incorporation that would affect the substance or timing of MMAC’s obligation to

                redeem 100% of the public shares if MMAC did not complete a business

                combination on time, MMAC was required to provide the holders of its public

                shares with the opportunity to redeem all or a portion of their public shares upon

                approval of any such amendment.

       5.       MMAC’s initial stockholders were comprised of: Lew Dickey (“Dickey”),

MMAC’s President, Chief Executive Officer, and Chairman; MMAC’s sponsor, Modern Media

Sponsor, LLC (the “Sponsor”), of which Dickey had a 50% indirect interest in, and; MMAC’s

directors: Blair Faulstich, George Brokaw, and John White.

       6.       MMAC’s initial stockholders held themselves out to investors as highly

experienced businesspeople who had worked in finance and strategy, particularly in the media and

communications arena, with successful track records in acquiring and growing businesses.

       7.       MMAC’s initial stockholders acquired a significant interest in MMAC prior to the

IPO. The initial stockholders issued themselves 5,175,000 shares for an aggregate price of

$25,000, and the Sponsor purchased 7,320,000 warrants simultaneously with the IPO for an

aggregate price of $7,320,000. Such common stock and warrants had an aggregate market value

of approximately $55,254,408 on the record date of August 9, 2019. These initial stockholders

agreed to waive their right to participate in a liquidation distribution with respect to their initial

shares if MMAC did not complete a business combination by the deadline. Thus, if MMAC did

not meet its deadline, the initial stockholders’ shares and warrant would be rendered worthless.



                                                  4
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 5 of 135 PageID #: 153




         8.        On November 8, 2018, shortly before MMAC’s deadline, it announced it had

entered a letter of intent to purchase a company, thus providing MMAC until February 17, 2019

to complete the business combination under the Second Amended and Restated Certificate of

Incorporation.

         9.        On January 24, 2019, MMAC announced that it had reached a merger agreement

with a company named Akazoo Limited ( “Old Akazoo”), a private company and “global music

streaming platform” incorporated under the laws of Scotland (the “Merger” or “Merger

Agreement”). MMAC touted Akazoo Limited as follows: “In its ninth year of operation, Akazoo

is a leading music streaming service specializing in emerging markets with 4.3 million premium

subscribers in 25 countries throughout Europe, South East Asia, South America and Africa.”1

In the press release announcing the Merger Agreement, Dickey further commented:

         We are excited to enter into this transaction with Akazoo. It’s a terrific company
         with strong management led by Founder & CEO, Apostolos Zervos. As one of the
         pioneering companies in the space, they have spent the last decade building a
         profitable business model with a strong competitive moat in emerging markets.

         10.       The Merger Agreement provided that the parties would enter into a multi-step

business combination, which would involve the following steps:

               •   First, MMAC would merge with and into PubCo, a Luxembourg public limited

                   entity, with PubCo remaining as the surviving publicly traded entity;

               •   Second, LuxCo, a newly formed public limited company, would acquire the entire

                   issued share capital of Akazoo Limited in consideration for issuing ordinary shares

                   of LuxCo to the Akazoo Limited shareholders;



1
    All emphasis is added unless otherwise stated.
                                                     5
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 6 of 135 PageID #: 154




             •   Third, LuxCo would merge with and into PubCo, with PubCo remaining as the

                 surviving publicly traded entity.

       11.       MMAC was under immense pressure to quickly complete the business

combination, as its deadline to complete the transaction before being required to offer shareholders

a right of redemption was mere weeks away. But, as time was running out, on February 8, 2019,

MMAC held a special meeting in lieu of its 2018 annual stockholders meeting, where stockholders

were asked to vote to extend the deadline for MMAC to complete a business combination from

February 17, 2019 to June 17, 2019. In connection with the first extension, public stockholders

were given the option to redeem all or a portion of their public shares. A total of nearly 6 million

public shares were redeemed, leaving MMAC with about $152 million in cash remaining in trust.

       12.       The first extension was not enough time. Subsequently, at a June 14, 2019 special

meeting of MMAC stockholders, a second extension to complete the business combination from

June 17, 2019 to September 17, 2019 was approved. In connection with the second extension,

stockholders elected to redeem an aggregate of approximately 13.35 million public shares, leaving

MMAC with only about $14.7 million in cash remaining in trust.

       13.       Pursuant to the Merger Agreement, as a condition of closing, MMAC was to have

no less than an aggregate of $53 million cash available in its trust account. As a result of the

multiple extensions to complete the business combination and the accompanying share

redemptions, MMAC’s trust account was largely depleted. In order to meet this condition of

closing, on July 29, 2019, the Merger Agreement was amended to provide for a private placement

offering agreement (“PIPE Financing”) whereby approximately 4.8 million PubCo ordinary shares

would be sold at $8.00 per unit, with each subscriber to receive an incentive of 0.24 of PubCo

                                                     6
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 7 of 135 PageID #: 155




ordinary shares per share subscribed for in the PIPE Financing, which would convert to Akazoo

shares upon the completion of the Merger. In accordance with the PIPE Financing, MMAC’s

Sponsor would forfeit 2.6 million PubCo Ordinary Shares upon consummation of the business

combination and 7.32 million PubCo warrants upon consummation of the PIPE Financing.

       14.     At this point, MMAC was under incredible, ever-mounting pressure to complete

the business combination by its twice-extended September 17, 2019 deadline. In soliciting the

requisite shareholder approval for the proposed transaction, MMAC and its Board of Directors

aggressively touted Old Akazoo’s profitable and scalable revenue model. Investors were told that

Akazoo Limited’s subscribership and revenues had shown meteoric growth over the last three

years, with revenue increasing each month of 2018, and that Akazoo Limited’s annualized revenue

was approximately €120 million. Further, MMAC and its Board emphasized Akazoo Limited’s

strong, experienced management team, including the extensive, industry-specific background of

its founder, Apostolos Zervos, Akazoo Limited’s unique, “hyper-local” focus and abilities, which

had garnered it 4.3 million subscribers and 37 million registered users across 25 countries and

lucrative partnerships.

       15.     MMAC and its Board of Directors further boasted to investors of their own

professional and educational backgrounds; noting, for example, that Dickey had over thirty years

in the media, entertainment and marketing services industries and had obtained a bachelor’s and

master’s degree and that he would serve as Chairman of the Company if the Merger occurred.

MMAC and its Board described to investors the extensive efforts they had put forth into due

diligence and negotiations with Akazoo Limited which had started in June 2018 and included



                                               7
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 8 of 135 PageID #: 156




numerous in-person visits, with Dickey even flying to Greece and London to meet with Akazoo

Limited’s team on-site.

        16.    As described herein, certain defendants solicited votes from stockholders necessary

to complete the business combination by means of: (1) the Company’s Registration Statement

(“Registration Statement”), which was declared effective on August 15, 2019; (2) the Company’s

Proxy/Prospectus Statement (“Proxy/Prospectus”), which was filed on August 15, 2019, and; (3)

by other public statements that touted Old Akazoo’s financial performance, operations, and the

extensive due diligence MMAC purportedly conducted of Old Akazoo. While the Registration

Statement and Proxy/Prospectus recited potential risks that could arise in connection with the

merger with Old Akazoo, it provided no reasons to suspect that MMAC had failed to reasonably

investigate such risks or that many of these potential risks had already materialized in substantial

part.   In short, MMAC’s shareholders had no reason to doubt the Proxy/Prospectus’s

characterization of Old Akazoo as a profitable, rapidly growing, and valuable business with strong

future potential.

        17.    Finally, shortly before its twice-extended deadline, on September 11, 2019, MMAC

announced that it had completed the business combination and acquired Old Akazoo (the

“Business Combination” or the “Merger”). The Company announced the completion of the

Merger in a press release that same day that stated, in relevant part:

        Akazoo S.A. (NASDAQ: SONG) ("SONG" or "Company") today announced the
        successful completion of the previously announced merger of Akazoo Ltd. with
        Modern Media Acquisition Corp., previously trading under the ticker symbol
        MMDM. Akazoo expects to begin trading today on the Nasdaq Stock Market under
        the ticker symbol "SONG," having raised around $55 million in new capital.

        The combined company, Akazoo S.A., is a leading global music streaming platform
        and technology company with a strong international market position focused on
                                             8
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 9 of 135 PageID #: 157




       emerging markets. Both Akazoo Ltd.'s management and its shareholders rolled
       over their equity into $380 million of common shares of the combined Company.
       Additionally, the parties raised new capital of about $55 million to fund the
       Company's growth initiatives and for general corporate purposes.

       Akazoo S.A., SONG, operates in 25 countries, including emerging markets that
       represent the music streaming industry's fastest growing market opportunities.
       Akazoo's platform boasts patented Sonic AI music recommendation and profiling
       technology, developed to support its hyper-local strategy.

       In the last 5 years, SONG's premium subscribers have grown from 1.1 million in
       2014 to over 5.3 million today. In the first half of 2019, the Company's revenues
       grew 39% year-over-year. Growth is expected to be driven by an array of existing
       and new partnerships that include mobile operators, handset manufacturers, media
       and partnering mobile applications and services, as well as growth in smartphone
       penetration in their core markets.

       The Founder & CEO of Akazoo Ltd., Apostolos N. Zervos, will continue as the
       Founder & CEO of the combined company, Akazoo S.A. "We are excited to
       complete this transaction and transition to public company status and welcome our
       new shareholders. With the backing of strong strategic partners, favorable industry
       trends and a debt-free balance sheet, we are ready to accelerate our organic growth,
       further develop our Sonic AI technology and launch highly innovative growth
       initiatives. Additionally, our new public currency will allow us to grow through
       valuable industry acquisitions and consolidation," said Zervos.

       Lew Dickey, who will serve as the combined entity's Chairman, said "Akazoo has
       created a high growth digital global music streaming platform that is well-
       positioned to benefit from secular shifts underway in the media industry. Its strong
       presence in emerging markets provides a foundation for sustained growth in
       revenues and profits and our strong balance sheet will be used to fund many growth
       initiatives."

       18.    After the Merger, Defendants continued to present an optimistic picture about the

Company’s business, operations, and prospects. In announcing the Company’s 2Q 2019 financial

results, Defendants stated that the Company’s registered users and subscribers had continued to

grow, to 43.3 million and 5.3 million respectively, and that the Company’s revenues had shown

corresponding growth. When reporting the Company’s 3Q 2019 financial results, Defendants

noted that the Company’s registered users had grown even more, to 44.4 million and 5.5 million
                                               9
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 10 of 135 PageID #: 158




respectively, and that revenues had increased 24% to €35.0 million compared to €28.1 million in

the third quarter of 2018.

       19.     But, the truth came to light on April 19, 2020, when Quintessential Capital

Management (“QCM”), a global asset management firm, released an analyst report after

conducting an investigation into the Company (the “QCM Report”), which revealed among other

things that: (1) Akazoo had grossly overstated its users, subscribers, revenue and profit; for

example, despite claiming millions in profits, the Company had paid zero taxes for the last four

years; (2) Akazoo had greatly overstated the size of the of the Company and its services; (3)

Akazoo had overstated where its services were actually available; for example, despite claiming

its services were available in 25 countries, Akazoo’s services were only available in five countries;

(4) Akazoo was and had been closing offices and losing employees for quite some time despite

claiming it had multiple offices located around the world, and; (5) Akazoo did not have lucrative

deals with mobile operators in its markets.

       20.     On this news, Akazoo’s share price fell $0.53, or 20%, over two consecutive trading

sessions to close at $1.99 per share on April 21, 2020, thereby injuring investors.

       21.     On April 22, 2020, during market hours, the Company admitted the credibility of

the QCM Report’s allegations, announcing in a press release that it had formed an independent

special committee to investigate the issues raised by the QCM Report.

       22.     On this news, Akazoo’s share price fell over 16% to close at $1.66 per share on

April 22, 2020, further injuring investors. Over the next two days, Akazoo’s share price continued

to drop, to close at $1.16 per share on April 24, 2020.



                                                 10
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 11 of 135 PageID #: 159




       23.     On April 24, 2020, the Company disclosed that two of its directors and members

of its Audit Committee, Alexander Macridis and David Bryan Roche had resigned. Macridis and

Roche stated the following with respect to their resignations:

       With regard to the QCM allegations, we are encouraged that the board has adopted
       our initial position to form a special committee to investigate the extremely serious
       accusations contained in the QCM report….We have been clear with the rest of
       the board from the outset that an independent, forensic and thorough
       investigation, with complete transparency of results to shareholders, is in the best
       interests of the Company.

       24.     On May 1, 2020, the Company effectively admitted that QCM’s allegations were

correct and announced that in connection with an investigation by its special independent

committee, it had concluded that the consolidated financial statements of Old Akazoo at all

relevant times, and those of the Company, were materially false and misleading. The Company

further announced that its CEO and founder of Old Akazoo, Apostolos Zervos had been terminated

for cause from his position as Chief Executive Officer and had been asked to resign from the

Board. The Company further admitted that it had been unable to verify certain operational and

financial information.

       25.     On this news, Akazoo’s share price fell $0.04 before NASDAQ halted trading on

May 1, 2020.

       26.     Then, on May 21, 2020, the Company announced that it would seek to unwind the

Business Combination as the independent special committee had further concluded that: “members

of Akazoo’s management team and associates defrauded investors . . . by materially

misrepresenting Akazoo’s business, operations, and financial results as part of a multi-year fraud.”




                                                11
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 12 of 135 PageID #: 160




       27.     Since the Business Combination, Akazoo’s stock price has traded as low as $1.16

per share, or approximately 78% below the $5.27 price upon the closing of the Business

Combination.

       28.     On June 2, 2020, Akazoo’s stock was delisted from the NASDAQ exchange,

rendering the stock effectively worthless.

       29.     As a result of Defendants’ wrongful conduct, Plaintiffs and other Class members

have suffered significant losses and damages.

                             II.     JURISDICTION AND VENUE

       30.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. § 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder (17 C.F.R. § 240.10b-

5), Section 14(a) of the Exchange Act (15 U.S.C. § 78n(a) and Rule 14a-9 promulgated thereunder

(17 C.F.R. § 240.14a-9), and Sections 11 and 15 of the Securities Act (15 U.S.C. §§ 77k and 77o).

       31.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§1331, §22 of the Securities Act, and §27 of the Exchange Act.

       32.     Venue is proper in this judicial district pursuant to §27 of the Exchange Act (15

U.S.C. §78aa) and 28 U.S.C. §1391(b) as the alleged misstatements entered and subsequent

damages took place within this judicial district.

       33.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications and the

facilities of the national securities exchange.

                                         III.     PARTIES

                                                    12
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 13 of 135 PageID #: 161




       34.     Plaintiffs, as previously set forth in their Certifications (Dkt. No. 7-3), suffered

damages as a result of the federal securities law violations and false and/or misleading statements

and/or material omissions alleged herein, because they: (1) purchased or otherwise acquired the

Company’s securities at artificially inflated prices during the Class Period, including, but not

limited to purchases or acquisitions pursuant to the private placement offering agreement (“PIPE

Financing”), and/or; (2) held common stock of MMAC as of August 9, 2019 and were eligible to

vote at MMAC’s August 28, 2019 special meeting, and/or; (3) purchased or otherwise acquired

Akazoo common stock pursuant or traceable to the Company’s registration statement and

prospectus (“Registration Statement”) issued in connection with the September 2019 Merger.

       35.     Defendant Akazoo purports to be a global on-demand music, audio streaming,

media, and A.I. technology company with a focus on emerging markets and a presence in 25

countries. The Company was previously known as Akazoo Limited, Modern Media Acquisition

Corp., and Modern Media Acquisition Corp. S.A., and is incorporated in Luxembourg. According

to its March 25, 2020 Form F-3 filed with the SEC (the “F-3”), the Company maintains its principal

executive offices at One Heddon Street, W1B 4BD, London, UK. Prior to delisting, Akazoo shares

were listed on the NASDAQ under the ticker symbol “SONG” and formerly traded under the ticker

symbol “MMDM.” The Company’s agent for service in the United States, as stated in the F-3, is

CT Corporation System, located at 28 Liberty Street, New York, New York 10005.

       36.     Defendant Apostolos N. Zervos (“Zervos”) was, at all relevant times, the Chief

Executive Officer (“CEO”) and a director of the Company. Zervos founded Akazoo Limited in

2010 and served as its CEO until the Business Combination. Prior to founding Akazoo Limited,

from 2008-2010, Zervos was Senior Manager, Innovation for Velti Plc, a Greek company which

                                                13
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 14 of 135 PageID #: 162




filed for bankruptcy and collapsed in 2013 amidst allegations of fraud. Zervos also served as Chief

Strategy Officer at InternetQ, Akazoo Limited’s parent company, from October 2010 until July

2015.

        37.    Defendant Pierre Schreuder (“Schreuder”) was, at all relevant times, the Chief

Financial Officer (“CFO”) of the Company. Prior to the Business Combination, Schreuder was

the CFO of Akazoo Limited since 2018 and was a consultant for Akazoo Limited since 2017.

        38.    Defendant Panagiotis Dimitropoulos (“Dimitropoulos”) was, at all relevant times,

a director of the Company since the close of the Business Combination. Dimitropoulos was named

as an incoming director in the Registration Statement. Prior to the Business Combination,

Dimitropoulos was a non-executive director of Akazoo Limited since 2015. Dimitropoulos

founded a company named InternetQ Group Ltd. (“InternetQ”) in 2000 and was its CEO since

November 2012. InternetQ was the ultimate parent and controlling party of Akazoo Limited.

        39.    Defendant Lewis W. Dickey, Jr. was, at all relevant times, President, Chief

Executive Officer, Chairman of the Board of MMAC, and a director of both MMAC and PubCo

until the Business Combination. Since the close of the Business Combination, Dickey was at all

relevant times, Chairman of the Board of the Company. Dickey has over thirty years of experience

in the media, entertainment and marketing services industries.

        40.    Defendant Maja Lapcevic (“Lapcevic”) was, at all relevant times, a director at the

Company and a member of the Company’s Audit Committee since the closing of the Business

Combination. Further, on December 18, 2019, the Company approved the terms and conditions

of an independent directorship agreement with Lapcevic.          Lapcevic previously worked at

InternetQ.

                                                14
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 15 of 135 PageID #: 163




       41.     Defendant Athan Stephanopoulos (“Stephanopoulos”) was, at all relevant times, a

director at the Company and a member of the Company’s Audit Committee since the closing of

the Business Combination.

       42.     Defendant Alexander Macridis (“Macridis”) was, at all relevant times, a director at

the Company and a member of the Company’s Audit Committee since the closing of the Business

Combination.

       43.     Defendant David Bryan Roche (“Roche”), was, at all relevant times, a director at

the Company and a member of the Company’s Audit Committee since the closing of the Business

Combination.

       44.     Defendants Lapcevic, Stephanopoulos, Roche, and Macridis (collectively, the

“Akazoo Director Defendants”), became directors and members of the Audit Committee of the

Company upon the completion of the Merger, and participated in Akazoo’s board meetings as well

as its day-to-day operations. The Akazoo Director Defendants signed or authorized the signing of

Akazoo’s Registration Statement and Proxy/Prospectus Statements of Akazoo following the

Merger, which incorporated by reference the Proxy/Prospectus of August 15, 2019. By virtue of

their high-ranking positions, the Akazoo Director Defendants possessed the power and authority

to control the contents of Akazoo’s post-merger statements, including the Company’s press

releases, investor and media presentations, and other SEC filings.

       45.     Defendants Zervos, Schreuder, and Dimitropoulos (collectively, the “Old Akazoo

Defendants”), Dickey, and the Akazoo Director Defendants each:

       (a)     directly participated in the management of the Company;



                                               15
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 16 of 135 PageID #: 164




       (b)     was directly involved in the day-to-day operations of the Company at the highest

               levels;

       (c)     was privy to confidential proprietary information concerning the Company and its

               business and operations;

       (d)     was directly or indirectly involved in drafting, producing, reviewing and/or

               disseminating the false and misleading statements and information alleged herein;

       (e)     was directly or indirectly involved in the oversight or implementation of the

               Company’s internal controls;

       (f)     was aware of or recklessly disregarded the fact that the false and misleading

               statements were being issued concerning the Company; and/or

       (g)     approved or ratified these statements in violation of the federal securities laws.

       46.     The Company is liable for the acts of the Old Akazoo Defendants, Dickey, and the

Akazoo Director Defendants under the doctrine of respondeat superior and common law

principles of agency because all of the wrongful acts complained of herein were carried out within

the scope of their employment.

       47.     The scienter of the Old Akazoo Defendants, Dickey, and the Akazoo Director

Defendants and other agents of the Company is similarly imputed to the Company under

respondeat superior and agency principles.

       48.     Defendant Crowe U.K. LLP (“Crowe”) is a certified public accounting firm and

was the auditor for Old Akazoo’s consolidated financial statements for the years ended December

31, 2017, 2016, and 2015 and the related consolidated statements of profit or loss and other

comprehensive income, changes in equity and cash flows and the related notes for each of those

                                                16
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 17 of 135 PageID #: 165




three years. Crowe attested to the adequacy and accuracy of Old Akazoo’s historical financial

statements and information contained therein.      These audit reports were included in the

Registration Statement. After the Merger, Crowe was appointed as the certified public accountant

and auditor for the Company.

       49.    Defendant William Drewry (“Drewry”) was, at all relevant times, Chief Financial

Officer (“CFO”), Principal Accounting Officer and a manager of MMAC, and a director of PubCo

until the Business Combination. Drewry signed or authorized the signing of the Registration

Statement and Proxy Statement. Drewry is a founder of Pursuit Advisory LP, a transaction and

strategic advisory services provider which launched in 2015. Prior to founding Pursuit Advisory

LP, Drewry was a Managing Director at RBC Capital Markets, where he helped lead the media

and entertainment practice. Prior to RBC, Drewry was Chairman of a private equity firm;

Managing Director at UBS Investment Bank, and; head of the Global Media Research team at

Credit Suisse. Drewry began his career in 1992 as a research analyst with Paine Webber/Kidder

Peabody.

       50.    Defendant Adam Kagan (“Kagan”) was, at all relevant times, General Counsel,

Assistant Secretary, and a manager of MMAC, and a director of PubCo until the Business

Combination. Kagan signed or authorized the signing of the Proxy Statement and Registration

Statement. Kagan also serves as the associate general counsel for business affairs of Hearts &

Science, LLC, a marketing agency, where he advises global advertisers. Prior to joining Hearts &

Science, Kagan served as the head of business and legal affairs and production of Ora Media

L.L.C., the owner of a television production studio and an on-demand digital television network.

Kagan also served as international counsel from January 2007 to May 2014 for Viacom

                                              17
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 18 of 135 PageID #: 166




International Media Networks, a group within Viacom Inc. that offers brands, content, products

and services to individuals around the world. Kagan obtained a bachelor’s degree from the Tisch

School of the Arts and a J.D. from Pace University School of Law.

       51.    Defendant Véronique Marty (“Marty”) was, at all relevant times, a director of

PubCo until the Business Combination. Marty signed or authorized the signing of the Proxy

Statement and Registration Statement. Marty serves as Head of Corporate Services, Director, and

Member of the management committee at Arendt Services in Luxembourg. Marty specializes in

corporate administration and has a background in practicing corporate law.

       52.    Defendant Blair Faulstich (“Faulstich”) was, at all relevant times, a director and

Audit Committee member of MMAC until the Business Combination and voted to approve the

Business Combination. Faulstich has a professional and educational background in finance and

strategy, particularly in the media and communications area. Since 2011, Faulstich has served as

a managing director of Benefit Street Partners L.L.C., a multi-strategy credit manager; prior to

that, Faulstich was a managing director and co-head of media and communications investment

banking at Citadel Securities, LLC and was a managing director in the media and communications

investment banking group at Merrill Lynch & Co. Inc. (“Merrill Lynch”) from 2004 to 2009. Prior

to Merrill Lynch, Faulstich held various positions at the brokerage and investment bank of

Deutsche Bank, AG, and at Arthur Andersen LLP. Faulstich obtained a bachelor’s degree from

Principia College and an M.B.A. from Cornell University.

       53.    Defendant George Brokaw (“Brokaw”) was, at all relevant times, a director and

Audit Committee member of MMAC until the Business Combination and voted to approve the

Business Combination. Brokaw has extensive experience in finance and strategy, as well as his

                                              18
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 19 of 135 PageID #: 167




experience with blank check companies. Brokaw has served as a Managing Partner since 2013, at

Trafelet Brokaw & Co., an investment firm. Prior to that, Brokaw was a Managing Director of the

Highbridge Growth Equity Fund, held senior positions at hedge fund Perry Capital, LLC, and

financial advisory and asset management firm Lazard Frères & Co. LLC. Brokaw has served on

the board of directors for numerous companies, including DISH Network Corporation, Alico, Inc.,

North American Energy Partners Inc., and Terrapin 3 Acquisition Corporation, a special purpose

acquisition company, until the consummation of its business combination.

       54.     Defendant John White (“White”) was, at all relevant times, a director and Audit

Committee member of MMAC until the Business Combination and voted to approve the Business

Combination.    In 2010, White founded Moorgate Capital Partners LLC (“Moorgate”), an

independent merchant bank, advisory firm and broker dealer, and has served as a partner at

Moorgate since then. Prior to founding Moorgate, White served as the head of the technology,

media and telecommunications investment banking group of Wachovia Securities from 2006 to

2009. White previously worked in the media and communications investment banking group at

JP Morgan Chase & Co. in both the U.S. and England, and was head of their media and

communications investment banking group. White has served as a member of the board of

directors of Telescope, Inc., since December 2012 and ITC Service Group, Inc., since June 2016.

       55.     Defendants Drewry, Kagan, Faulstich, Brokaw, White, and Marty (collectively, the

“MMAC Director Defendants”), participated in Board meetings and conference calls, voted to

approve the merger, signed and/or authorized the signing of the Registration Statement, Proxy,

approved the Proxy, solicited approval of the Merger through the Board’s recommendation that

MMAC shareholders vote in favor the merger with Akazoo, which appeared in the Proxy, and

                                              19
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 20 of 135 PageID #: 168




permitted the use of their names in connection with the solicitation of proxies from the

shareholders. In their capacities as signatories of documents set forth below, as well as by virtue

of their authority to approve the Merger, the MMAC Director Defendants possessed the power and

authority to control the contents of the Registration Statement, Proxy/Prospectus, as well as

MMAC’s and the Company’s press releases, investor and media presentations, and other SEC

filings.

           56.   The Old Akazoo Defendants, Dickey, the MMAC Director Defendants, and the

Akazoo Director Defendants are referred to herein, collectively, as the “Individual Defendants.”

           57.   The Company, the Old Akazoo Defendants, Dickey, the MMAC Director

Defendants, Crowe, and the Akazoo Director Defendants are referred to herein, collectively, as the

“Defendants.”

                            IV.    SUBSTANTIVE ALLEGATIONS

           A.    Background of Akazoo Limited

           58.   Akazoo Limited purports to be a global on-demand music, audio streaming, media,

and A.I. technology company with a focus on emerging markets and a presence in 25 countries.

Akazoo Limited is incorporated under the laws of Scotland and claims to be based in Luxembourg

and London, United Kingdom.

           59.   Akazoo Limited was founded in 2010 by Zervos, who graduated from college in

2002. The ultimate parent and controlling party of Akazoo Limited was a Greek company named

InternetQ Group Ltd. (“InternetQ”).

           60.   As disclosed in the QCM Report, InternetQ was founded by Dimitropolous in 2000

and was listed on the London AIM market until about early 2016 when it was taken private amidst

                                                20
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 21 of 135 PageID #: 169




allegations of fraud. Thereafter, InternetQ spun off Akazoo Limited and listed it on the U.S.

market through a reverse merger with a cash shell.

       B.         Background of MMAC

       61.        Modern Media Acquisition Corp. (“MMAC” or “MMDM”), a “blank check”

company, was formed in 2014 for the purpose of entering into a merger, share exchange, asset

acquisition, stock purchase, recapitalization, reorganization or other similar business combination

with one or more business entities or entities in the media, entertainment or marketing services

industries.

       62.        On May 17, 2017, MMAC completed its initial public offering (“IPO”) from which

it derived approximately $209 million total of net proceeds, which were placed into a trust account.

       63.        The prospectus for MMAC’s IPO identified MMAC’s general criteria for

prospective target businesses, including a focus on “media, entertainment, and marketing services

companies positioned to compete in the new modern media ecosystem” and a “market-leading

participant with experienced and motivated management teams.”

       64.        MMAC had considerable discretion in identifying and consummating a business

combination, however, there were three general limitations imposed by its Second Amended and

Restated Certificate of Incorporation.

              •   First, the target business that MMAC acquired or merged with had to have a fair

                  market value equal to at least 80% of MMAC’s net assets (excluding deferred

                  underwriting discounts and commissions) at the time of such acquisition/merger,

                  determined by the MMAC Board based on standards generally accepted by the

                  financial community.

                                                 21
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 22 of 135 PageID #: 170




             •   Second, MMAC only had eighteen months to complete a business combination

                 from the closing date of the IPO (or 21 months from the closing date of the IPO if

                 it had executed a letter of intent, agreement in principle, or definitive agreement for

                 the business combination within 18 months from the closing date of the IPO but

                 had not yet completed the business combination). If MMAC had not completed a

                 business combination in time (i.e., by November 17, 2018 or February 17, 2019),

                 its corporate existence would cease, except for purposes of winding up its affairs

                 and liquidating. As such, MMAC was required to hold the approximately $209

                 million of proceeds from its IPO in a trust account, which were to be released only

                 upon the consummation of a business combination or liquidation.

             •   Third, if MMAC’s stockholders approved an amendment to the Certificate of

                 Incorporation that would affect the substance or timing of MMAC’s obligation to

                 redeem 100% of the public shares if MMAC did not complete a business

                 combination on time, MMAC was required to provide the holders of its public

                 shares with the opportunity to redeem all or a portion of their public shares upon

                 approval of any such amendment.

       C.        MMAC Faces Pressure to Complete the Business Combination on Time

       65.       MMAC’s initial stockholders were comprised of: Dickey, MMAC’s sponsor—of

which Dickey had a 50% indirect interest in, and; MMAC’s independent directors and Audit

Committee members: Faulstich, Brokaw, and White.

       66.       The initial stockholders issued themselves 5,175,000 shares for an aggregate price

of $25,000, and the Sponsor purchased 7,320,000 warrants simultaneously with the IPO for an

                                                   22
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 23 of 135 PageID #: 171




aggregate price of $7,320,000. Such common stock and warrants had an aggregate market value

of approximately $55,254,408 on the record date of August 9, 2019. These initial stockholders

agreed to waive their right to participate in a liquidation distribution with respect to their initial

shares if MMAC did not complete a business combination by the deadline. Thus, if MMAC did

not meet its deadline, the initial stockholders’ shares and warrants would be rendered worthless.

       67.     On November 8, 2018, shortly before MMAC’s deadline, it announced it had

entered a letter of intent, thus providing MMAC until February 17, 2019 to complete the business

combination.

       68.     On January 24, 2019, MMAC announced that it had reached a merger agreement

with Akazoo Limited, stating in a press release that MMAC was excited to enter this agreement

with “a leading music streaming service specializing in emerging markets with 4.3 million

premium subscribers in 25 countries throughout Europe, South East Asia, South America and

Africa.” One of the closing conditions of the Merger Agreement was that MMAC was to have no

less than an aggregate of $53 million in its trust account.

       69.     The Merger Agreement provided that the parties would enter into a three-step

business combination (the “Business Combination”), which would involve the following steps: (1)

MMAC would merge with and into PubCo, a Luxembourg public limited entity, with PubCo

remaining as the surviving publicly traded entity; (2) LuxCo, a newly formed public limited

company, would acquire the entire issued share capital of Akazoo Limited in consideration for

issuing ordinary shares of LuxCo to the Akazoo Limited shareholders, and; (3) LuxCo would

merge with and into PubCo, with PubCo remaining as the surviving publicly traded entity.



                                                 23
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 24 of 135 PageID #: 172




       70.     On February 8, 2019, MMAC held a special meeting in lieu of its 2018 annual

stockholders meeting, where stockholders were asked to vote to extend the deadline for MMAC

to complete a business combination from February 17, 2019 to June 17, 2019. In connection with

the first extension, public stockholders were given the option to redeem all or a portion of their

public shares. A total of nearly 6 million public shares were redeemed, leaving MMAC with about

$152 million in cash remaining in trust.

       71.     Then, at a June 14, 2019 special meeting of MMAC stockholders, a second

extension to complete the business combination from June 17, 2019 to September 17, 2019 was

approved. In connection with the second extension, stockholders elected to redeem an aggregate

of approximately 13.35 million public shares, leaving MMAC with a mere $14.7 million in cash

remaining in trust.

       72.     In order for MMAC to meet its closing requirement that it would have no less than

$53 million in its trust account, on July 29, 2019, the parties to the Merger Agreement agreed to

the PIPE Financing whereby approximately 4.8 million PubCo ordinary shares would be sold at

$8.00 per unit, with each subscriber to receive an incentive of 0.24 of PubCo ordinary shares per

share subscribed for in the PIPE Financing which would convert to Akazoo shares upon the

completion of the Merger. In accordance with the PIPE Financing, MMAC’s Sponsor would

forfeit 2.6 million PubCo Ordinary Shares upon consummation of the business combination and

7.32 million PubCo warrants upon consummation of the PIPE Financing.

       73.     MMAC’s Sponsor would forfeit 2.6 million PubCo Ordinary Shares upon

consummation of the business combination and 7.32 million PubCo warrants upon consummation

of the PIPE Financing.

                                               24
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 25 of 135 PageID #: 173




       D.    MMAC’s Efforts to Solicit Votes from Stockholders Needed to Complete the
       Business Combination on Time

       74.    MMAC solicited votes from its stockholders through the Registration Statement,

which was declared effective on August 15, 2019; (2) the Company’s Proxy/Prospectus, which

was filed on August 15, 2019, and; (3) by other public statements that touted Old Akazoo’s

financial performance, operations, and the extensive due diligence MMAC purportedly conducted

of Old Akazoo.

       75.    The Registration Statement and the Proxy/Prospectus stated that the extensive due

diligence efforts regarding Akazoo Limited as a potential merger candidate for MMAC began in

June 2018. MMAC’s due diligence efforts were carried out by Dickey and the MMAC Director

Defendants.

       76.    As to the matters considered and the due diligence process, the Registration

Statement and Proxy/Prospectus stated:

       On June 22, 2018, Mr. Dickey and representatives of Macquarie, on behalf of the
       sponsor, held a conference call with representatives from Akazoo — including Mr.
       Zervos —to engage in a financial due diligence discussion and to discuss the merits
       of Akazoo as a potential merger candidate for MMAC. Considerations included
       Akazoo's rapid historic and projected growth, its potential attractiveness as a public
       company and the favorable demographic and economic trends in Akazoo's target
       markets. MMAC also began to undertake a more detailed analysis, and began to
       conduct due diligence on Akazoo, including conducting research on emerging
       markets' music industries, reviewing materials provided by Akazoo, evaluating
       Akazoo's competitive positioning and assessing general economic and
       demographic trends. MMAC's due diligence included consultation with
       independent experts as well as a review of various research reports and studies on
       the music streaming market.

       In July 2018, MMAC and Akazoo began discussing potential transaction terms and
       reached a preliminary agreement on the terms and conditions of a potential
       transaction between the parties.


                                                25
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 26 of 135 PageID #: 174




      Throughout July 2018, MMAC continued to conduct its ongoing due diligence
      on Akazoo. Several teleconferences were held between representatives of Akazoo,
      including Messrs. Zervos and Schreuder, and representatives of MMAC, including
      Mr. Dickey and Macquarie, on behalf of the sponsor, to review Akazoo’s strategic,
      marketing and operations plans, and management forecasts. During this time,
      Akazoo also shared various materials with MMAC, and MMAC and its advisors
      reviewed such materials, including certain material contracts of Akazoo.

      On August 2 and 3, 2018, Messrs. Zervos and Schreuder met with Mr. Dickey and
      representatives of Macquarie, on behalf of the sponsor, at Macquarie’s offices in
      New York City. The meetings included a detailed review of Akazoo’s operations,
      business plan and financial model, the music streaming market, and a discussion
      about the potential structure and process for a possible transaction….

      Between August 3 and October 25, 2018, MMAC and Akazoo were in frequent
      communication, through email and teleconferences. Topics and matters discussed
      were focused primarily on MMAC’s ongoing due diligence, including with
      respect to Akazoo’s business plan and management forecasts.

                                       *       *       *

      From November 5 through November 7, 2018, Mr. Dickey and a representative of
      Macquarie, on behalf o[f] the sponsor, travelled to Greece and London to conduct
      on-site due diligence and to meet with other members of Akazoo 's management
      team, employees and other stakeholders.

      On November 9, 2018, at the end of a regularly scheduled meeting of the MMAC
      Board's Audit Committee, Mr. Dickey updated the members of the Audit
      Committee (who constituted the remaining three members of the Board) on the
      status of the negotiations with Akazoo, the status of previous discussions with
      certain of the other potential transaction partners that had been terminated or
      abandoned, an assessment of Akazoo based on the business and legal due diligence
      conducted to date, and the proposed structure and timing for a potential transaction
      with Akazoo.

                                       *       *       *

      From November 26 through December 4, 2018, Messrs. Zervos and Schreuder held
      various meetings with MMAC and its advisors at Macquarie's offices in New York
      to finalize MMAC's due diligence, to develop an investor presentation, and to
      prepare for potential meetings with potential investors.

      On December 6, 7 and 10, 2018, Messrs. Dickey, Zervos and Schreuder, together
      with representatives of Macquarie, engaged in discussions with certain institutional
      investors on a confidential basis pursuant to non-disclosure agreements to discuss
                                              26
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 27 of 135 PageID #: 175




      potential interest by prospective investors and financing sources in the potential
      transaction.

      On December 14, 2018, the Board held a meeting by teleconference. At this
      meeting, Mr. Dickey and representatives of Macquarie updated the Board on the
      negotiations with Akazoo, on the continuing due diligence process, and on the
      proposed structure, valuation and timing for the potential business combination
      with Akazoo.

      From December 24, 2018 until January 24, 2019, MMAC and its counsel continued
      to work closely with Akazoo and its U.S. and U.K. legal counsel, including holding
      conference calls to update the parties on progress with respect to draft transaction
      documents, MMAC's due diligence and other outstanding issues. In addition, Mr.
      Dickey and Mr. Zervos engaged in negotiations of the terms of a proposed
      shareholders agreement…. On January 3, 2019, the Board held a telephone board
      meeting, with all board members present[.] The purpose of the meeting was to
      review the status of the discussions with Akazoo and the latest drafts of the
      documents and agreements concerning the Akazoo transaction, including the
      Business Transaction Agreement and related documents, to review and discuss
      Akazoo's financial models and forecasts, and to discuss timing of the Business
      Combination. . . .

      On January 7, 2019, the Board met again by teleconference, with all board
      members present, along with representatives of Macquarie, on behalf of the
      sponsor, and Jones Day. Mr. Dickey and the representatives of Macquarie
      reviewed the financial and business due diligence reports prepared by
      management and their advisors, and updated the Board on the prospective
      transaction, its structure (including the redomiciliation of MMAC as a
      Luxembourg corporation in the Business Combination), and prospects. They also
      reviewed estimated valuation ranges for Akazoo based upon various approaches
      and analyses. After considerable review and discussion, the Business Transaction
      Agreement and related documents and agreements were unanimously approved
      by all directors, subject to final negotiations and modifications of the documents,
      and the Board determined to recommend the approval of the Business Transaction
      Agreement to MMAC’s stockholders. . . .

      On January 22, 2019, the board of directors of Akazoo met by teleconference with
      all board members present, including Mr. Zervos and two directors representing the
      two major shareholders of Akazoo. Mr. Schreuder was also invited to the
      meeting…. Finally, the board of directors of Akazoo approved the publication of a
      press release jointly with MMAC in relation to the execution of the Business
      Transaction Agreement, and the investor presentation and authorized Mr. Zervos
      to finalize the documents.


                                              27
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 28 of 135 PageID #: 176




       77.       The Registration Statement and Proxy/Prospectus also detailed the matters

considered by the Board and management of MMAC before voting to approve the Business

Combination. It stated:

       Before reaching its decision, the Board considered the results of management's
       due diligence, which included:

             •   Research on comparable companies including publicly-traded Spotify
                 Technology SA (SPOT), Pandora Media Inc. (P), SiriusXM Holdings Inc.
                 (SIRI), Tencent Music Entertainment Group (TME), as well as a number of
                 companies in the border internet/eCommerce, online marketplace and
                 subscription-based business totaling 40 companies…;

             •   Extensive meetings and calls with Akazoo's management team regarding
                 operations and projections;

             •   Research on the global music streaming industry, including historical
                 growth trends, market share information and market size projections;

             •   Review of Akazoo's material contracts, intellectual property matters, labor
                 matters, and financial, tax, legal, and accounting diligence;

             •   Creation of a financial model with Akazoo's management team; and

             •   Reports relating to financial, accounting, tax, and legal diligence.

       78.       The Registration Statement and Proxy/Prospectus confirmed that as a result of

MMAC’s Board of Directors’ extensive due diligence, MMAC’s Board of Directors had

“determined that the fair market value of Akazoo is equal to or greater than 80% of the value of

the net assets of MMAC.” The Registration Statement and Proxy/Prospectus further stated that:

             The terms of the Business Combination were determined based upon arms-length
             negotiations between MMAC and Akazoo. . . In light of the financial background
             and experience of several members of MMAC’s management and Board, the
             Board also believes it is qualified to determine whether the Business Combination
             meets this requirement.




                                                 28
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 29 of 135 PageID #: 177




       E.        The Merger of MMAC and Akazoo Limited

       79.       On September 11, 2019, MMAC announced that it had completed the business

combination and acquired Akazoo Limited (the “Business Combination” or the “Merger”). The

Company announced the completion of the Merger in a press release that same day that stated, in

relevant part:

       Akazoo S.A., SONG, operates in 25 countries, including emerging markets that
       represent the music streaming industry's fastest growing market opportunities.
       Akazoo's platform boasts patented Sonic AI music recommendation and profiling
       technology, developed to support its hyper-local strategy.

       In the last 5 years, SONG's premium subscribers have grown from 1.1 million in
       2014 to over 5.3 million today. In the first half of 2019, the Company's revenues
       grew 39% year-over-year.

       80.       The September 11, 2019 press release quoted Dickey as follows: "Akazoo has

created a high growth digital global music streaming platform that is well-positioned to benefit

from secular shifts underway in the media industry. Its strong presence in emerging markets

provides a foundation for sustained growth in revenues and profits and our strong balance sheet

will be used to fund many growth initiatives."

       81.       Upon the completion of the Merger, Zervos was to continue as CEO, Dickey would

serve as Chairman, Dimitropolous would become a director, and Schreuder would continue as

CFO. Upon the closing of the Business Combination, Stephanopoulos, Lapcevic, Macridis, and

Roche were appointed as the remaining directors of the Company’s Board of Directors and as its

Audit Committee.

       82.       Upon the closing of the Business Combination, Zervos received a €1 million bonus.

Additionally, as a result of the combination, Zervos beneficially owned 506,751 shares,

Dimitropoulos beneficially owned 24,514,662 shares (50.0%), and Schreuder beneficially owned
                                             29
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 30 of 135 PageID #: 178




approximately 354,725 shares of the Company. Schreuder also entered a lucrative employment

contract with Akazoo S.A. upon the completion of the transaction.

       F.      After the Merger, Defendants Tout the Success of the Company

       83.     After the Merger, Defendants continued to present an optimistic picture about the

Company’s business, operations, and prospects.

       84.     For example, the Company filed a Form 20-F on September 17, 2019 which

claimed that the Company had ample capitalization following the Business Combination, and

announced ever-increasing amounts of revenue, as well as numbers of subscribers and registered

users when Defendants provided the Company’s 2Q 2019 and 3Q 2019 financial results to

investors. When reporting the Company’s 3Q 2019 financial results, Defendants likewise noted

that the Company’s registered users and subscribers had grown to 44.4 million and 5.5 million

respectively, and that revenues had increased 24% to €35.0 million compared to €28.1 million in

the third quarter of 2018.

       G.      The Truth Emerges

       85.     On April 19, 2020, Quintessential Capital Management (“QCM”) released an

analyst report (the “QCM Report”) detailing, among other things, how Akazoo misled investors

and failed to disclose pertinent information, including: (i) Akazoo massively overstated its users,

subscribers, revenue and profit; (ii) Akazoo overstated the size of the of the Company and its

services; (iii) Akazoo overstated where the Company’s service is actually available; (iv) Akazoo

had been closing offices and losing employees for years; (v) Akazoo did not specialize in “hyper-

local” content; and (vi) Akazoo did not have lucrative deals with mobile operators in its markets.

       86.     The Report stated the following, in pertinent part, about the Company’s finances:

                                                30
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 31 of 135 PageID #: 179




        . . . what we see at Akazoo, with large discrepancies between earnings and cash
        flow, sizeable investments in IP and a level of account receivables grossly out of
        line with its peer group. We also observe with great concern, that Akazoo has paid
        zero taxes for at least the past four years, despite claiming $21.7m of accounting
        “profit”.

                                         *       *      *

        The curious case of Solutions System Touchmedia a.k.a Veoo Malaysia

                                         *       *      *

        InternetQ [Akazoo’s former parent company] was then [2013] doing business with
        a Malaysian company (Touchmedia) “related to the Group’s CEO Panagiotis
        Dimitropoulos” for the provision of the following services:

        • Monthly billing of Malaysia operators
        • Collection of Revenue from Malaysian operators

        We find it disturbing that a company whose accounts have been questioned as
        suspicious, was using for its billing and revenue collection a payment processing
        firm that is “related” to its CEO. Clearly, the control of a payment processor could
        enable a dishonest management to alter the accounts and provide a less than
        truthful picture of the financial situation of the company. Although, this situation
        relates to InternetQ, not necessarily Akazoo, given the close ties between the two
        companies we cannot ignore it.

                                         *       *      *

        Similarly, the Company might hide any cash shortfall by inflating costs,
        especially cost of goods sold ($100m in 2019) and investments in intangible assets
        ($11m in 2019). The former consists primarily in royalties paid to music label
        companies. We hypothesize that Akazoo might have either colluded with, or
        outright fabricated, small music label companies that generate fictitious cost
        invoices for non-existing music streams.

        87.     The Report stated the following, in pertinent part, about the Company’s music

distribution rights:

        Alleged copyrights violations

        Music streaming companies typically purchase music (along with territorial
        copyrights) from large music distributors. We checked with Sony Music, from
                                              31
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 32 of 135 PageID #: 180




       which Akazoo has purchased the full catalog for redistribution. Surprisingly,
       despite claiming to be active in 25 countries, Akazoo has purchased from Sony
       copyrights valid for only five countries, namely Greece, Cyprus, Poland, Ghana
       and Malaysia. Obviously, this creates some worrying question marks: has Akazoo
       exaggerated the number of countries from where it is operating? Has the Greek
       company been distributing music in certain countries in breach of copyrights (a
       breach that typically carries very expensive fines)?

       For example, we know that Akazoo’s service is currently active (if barely used) in
       Indonesia and has been active in Singapore, Thailand. According to our
       investigation, Akazoo has no rights to distribute Sony music in these territories and
       hence may be exposed to serious repercussions.

       88.     The Report stated the following, in pertinent part, about the Company’s global

reach, business-to-business deals, and “hyper-local" focus and ability:

       Doubts on geographic reach

       In its official filings and presentation to investors, Akazoo claims to be active in 25
       countries[.] [Image omitted.]

       Being a music-streaming business, the map above presumably indicates that
       Akazoo is actively selling music in the countries appearing on the map. In its 2019
       SEC filings Akazoo highlights:

       “Akazoo’s revenue is derived primarily in emerging markets (including Poland,
       Russia, Malaysia, Thailand, Indonesia, Ecuador, Brazil and Mexico, among
       others). The success of the business is largely dependent on the continued demand
       for music streaming services in these regions”.

       QCM’s investigation, however, suggests otherwise. First of all, using local contacts
       in key markets as well as a VPN, we attempted opening accounts in dozens of
       countries (including many of those in the list above), but in most cases, we received
       the following message from Akazoo:

       “We would really like to be here. For now, our service is not available in your
       country. Please check back, you never know.”

       The only countries where we did manage to open an account were Greece,
       Cyprus, Poland, Malaysia and Indonesia. It is apparently not possible to become
       an Akazoo client in either Russia or Brazil, two of the largest markets that Akazoo
       claims to be operating in. This is in line with the options on the app itself which

                                                 32
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 33 of 135 PageID #: 181




      only has these five countries as possible choices of residence (and this stage is only
      accessible if you are located in one of those five countries).




                                        *       *       *

      Key Market Poland

      Starting in late 2014 Akazoo did have a partnership with Orange Polska SA,
      providing them a white-label streaming service called Muzyka-Tu-i-Tam. . . .
      Former clients of Muzyka-Tu-i-Tam were migrated onto Spotify by Orange with a
      three-month free Premium subscription. The Tu-i-Tam service does not appear to
      exist since mid- 2016. Currently all Polish operators have streaming music
      partnerships that they actively promote on their websites – none involving
      Akazoo[.] . . .

      On the Polish Google Play app store the most recent reviews as of February 2020
      are two from 2018, one from 2017 and a few complaints from 2016. Some older
      reviews hint that the reviewers were only downloading it in order to earn credits
      on a third-party app. However, a grand total of three reviews (!) over the past three
      years is a clear sign that there is practically no usage. For comparison, Spotify has
      20-25 reviews per day from Polish Google App store users. Spotify does not
      disclose its subscriber numbers in Poland but the annualized ratio of its reviews to
      Akazoo’s suggests 7,300 : 1. Even with an optimistic assumption that Spotify has
      19m subscribers (50% of the Population), we would therefore estimate Akazoo to
      have around 2,000 subscribers in this “key market” – even with a margin of error
      of a factor of 10, this is an insignificant number.

                                        *       *       *
                                               33
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 34 of 135 PageID #: 182




      Key Market Russia

      The Akazoo Music app has been available on the app store since at least 2017.
      However, in all that time it seemingly was not possible for Russian users to
      register or log in as evidenced by the sporadic commentary of users who seem to
      have stumbled on it. It has also never been translated into Russian (a frequent
      complaint below from people who didn’t even manage to get to the point where
      they are told the service is not available in their country) and remains unavailable
      for registration today. [Image omitted.]

      Key Market Brazil

      The service is not available in Brazil. It is possible to download the app and there
      is a Portuguese language page that confirms the service is not available. It is not
      permitted to open an account or log in with an existing account. This has been tested
      on multiple local mobile phones and networks. Judging by the comments on the
      Google App store, this has been the case since at least May 2019 (comments saying
      it is not possible to log in). [Image omitted.]

      In prior years there was some modest commentary activity with a small number of
      people evidently trying the service out. The vast majority of the reviews were
      negative with one star. Having taken the time to count them individually, it looks
      like momentum faded after 2016 – not that 81 reviews per year indicates a popular
      app. [Chart omitted.]

      It is not that Brazilians are shy about commenting Spotify gets hundreds, if not
      thousands of reviews every single day in Brazil, mostly five stars (it’s quite hard
      work just to scroll down to get to the previous day). . . .

      Key Market Indonesia

      It is still possible to subscribe to Akazoo in Indonesia at time of writing. And yes,
      there was a stream of comments (often even multiple comments on the same day)
      on the Play Store during 2016 and 2017, carrying into the first months of 2018 when
      clearly there was some attempt to promote the service in the country. Since then
      things have clearly tapered off – the last comment dates back to 27th May 2019,
      being the final of only five comments that year. [Image omitted.]

      While much of this historic activity was likely paid for (the comments rarely say
      anything useful – typically 5* and “OK good”), this suggests that, unlike in all
      the other “key” markets, genuine attempts were made to establish the service in
      Indonesia. It is also worth noting that the Spotify app continues getting
      approximately 100 comments every single day on the Indonesian store (less than in
                                             34
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 35 of 135 PageID #: 183




      Brazil but still many multiples of Akazoo at its peak activity in 2016).
      Unfortunately, these attempts have been abandoned over a year ago and the
      resulting drop in activity suggests that they were ultimately unsuccessful in
      building any sort of brand or growing user base.

                                         *       *       *

      Key Market Malaysia

      Akazoo did claim a partnership with Sony Ericsson in Malaysia in 2015, whereby
      the manufacturer preloaded its phones with Akazoo Music software. This would
      not have been relevant as even then Sony’s market share would have been miniscule
      and has declined further since.

      Although Malaysia is one of the handful of markets where it is actually possible
      to sign up for the service, activity on the Google Play Store is negligible. The
      latest comment dates back to July 2017 and there is only around a dozen comments
      in total. Clearly Malaysians are not engaging with Akazoo via the flagship app and
      it cannot account for any significant number of subscribers.

                                         *       *       *

      Key Market Thailand

      It is seemingly not possible to subscribe to Akazoo in Thailand even though the
      website has been translated into Thai. The Thai Play store shows minimal activity
      over the past years so it is safe to say this was never an active market.

      Key Market Mexico

      It is seemingly not possible to subscribe to Akazoo in Mexico even though the
      website has been translated into Spanish. The Mexican Play store shows minimal
      activity post 2014 (with just a handful of reviews in that year), so it is safe to say
      this was never an active market. Confirmation also from the year 2020 that it is
      not possible to register.

                                         *       *       *

      Knowledge of Emerging Markets?

      A claimed advantage of Akazoo is an intimate knowledge and AI processing of
      local music tastes. This ostensibly allows them to stream local artists who let them
      do it at lower cost than global artists. To illustrate this, they present the following:

                                                35
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 36 of 135 PageID #: 184




      Let’s pause for a minute on the “Top 5 Artists on Akazoo in Brazil”, which is an
      example of a huge potential market with a dynamic local music scene – and the
      fastest growing for Akazoo according to this presentation.

      Anyone with a modicum of music history knowledge will recognize the top two
      artists in the list as giants of the Bossa Nova movement which was huge during the
      50s and 60s. This music went global with Frank Sinatra and Stan Getz among many
      others to record their songs. We hear it in various forms to this day in elevators and
      chill-out bars around the world. To suggest that young Brazilians primarily stream
      Bossa Nova on their phones today is akin to saying Americans mainly listen to
      Elvis and Frank Sinatra while the British primarily stream Beatles classics. To
      summarize these top 5:


                 1        Antonio Carlos            Bossa Nova, Big in 60s       Died 1994
                          Jobim
                 2        Vinicius de               Bossa Nova, Big in 60s       Died 1980
                          Moraes
                 3        Elis Regina               Bossa Nova, Big in 60s       Died 1982

                 4        Gilberto Gil              Big in 70s - 80s             77 yrs old

                 5        Marisa Monte              Big in 90s                   52 yrs old


      Brazil does have a huge music market today with young artists and music styles. It
      is absolutely impossible that a representative sample of the Brazilian online
      population would stream primarily these relics of history. It is also impossible that
      anyone with even a bit of local music knowledge would guess that any of these
      were anywhere near the top streamed artists between 2015 and 2018 in Brazil.

      A brief look at the other “markets” top artists shows somewhat more plausible
      results although again, Russian top stream, the band TaTu was dissolved in 2011


                                               36
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 37 of 135 PageID #: 185




      and was largely famous internationally for risqué videos: they definitely would
      not have been the top streamed artist between 2015-2018 in Russia.

      It appears therefore that these lists have been compiled without any access to local
      knowledge or information as would be expected from a popular music platform.

      89.    The Report stated the following, in pertinent part, about the Company’s user base:

      Search volume for Akazoo is negligible, especially if compared with competitors
      claiming similar user bases. For example, Pandora has some 80m users and Deezer
      14m (vs 44m claimed by Akazoo). Yet, the search volume for the Greek company
      is almost trivial compared to both firms.


                                           *       *       *


      Because Akazoo’s business model is similar to that of many competing apps in the
      market (e.g. Pandora, Spotify, Tidal, TuneIn, etc.), one would expect it to score
      comparably in basic industry ratios. For example, a selection of Akazoo’s
      competitors shows that there is on average 1 app review for every 31 registered
      users on Google Play (the Android app store). Other ratios we checked include
      revenue/employee, subscribers/employee and others. While its competitors exhibit
      ratios which are similar to one another, Akazoo’s figures tend to be an extreme
      outlier. For example, Akazoo claims to have over 500 users per review while its
      competitors on average have about 31. So, either Akazoo’s users are far more
      reluctant to write reviews or the Company’s user base is a lot smaller than what
      management has been telling investors. Similar anomalies show up also in the
      number of likes/followers on social media and in revenue/employee ratio.

      . . . By extrapolating the average figures and applying them to Akazoo, we
      estimate that its users base may be inflated by at least a factor of 10. [Images
      omitted.]

      Trends analysis: Akazoo’s visibility is negligible

                                       *       *       *

      On an absolute basis, search volume for Akazoo appears to have peaked somewhere
      around 2011-2012 and has since shrunk to almost zero. This fact obviously clashes
      with growth rates and trajectory claimed by the Company.

      The near totality of web searches originates in Cyprus and Greece, rather than
      in the emerging countries where Akazoo claims to be so popular.
                                              37
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 38 of 135 PageID #: 186




                                        *       *      *

        Data from third-party apps confirms: Akazoo app number of downloads is
        minimal

                                        *       *      *

        Akazoo scores pitifully on both platforms. For Sensor Tower, Akazoo was below
        the minimum threshold for detection (<5000 downloads). Worse still, Mobile
        Action seems to estimate the number of Akazoo downloads at about 40/month
        (December 2019). Obviously, such dismal data is impossible to reconcile with the
        44m of registered users growing at double-digit rates claimed by management.
        Should anyone doubt the accuracy of the software we used, we performed the same
        analysis on several competitors of Akazoo’s and the findings were consistent with
        the official figures reported by these companies. [Image omitted.]

        The app reviews: few and shameless

        Opening the Akazoo page on Google Play (the Android app store) something odd
        immediately jumps to the eye: the most relevant text reviews date as far back as
        January 2019 (15 months ago) and, perhaps surprisingly for an app that claims to
        cater mostly emerging markets, are signed by three Greek-sounding names. The
        authors of these reviews are: Chris Spiliotopoulos, Yiannis Karalis and George
        Zervos. As you can readily verify clicking on the hyperlinks, these characters are
        all Akazoo’s senior employees and the latter, George Zervos, may be the brother of
        the company’s CEO. A quick glance of the remaining reviews shows that many of
        them look fake or complain about the app being either unusable, disappointing or
        claim having downloaded it to get credits elsewhere.

        90.    The Report stated the following, in pertinent part, about the Company’s offices and

staffing:

        The incredible shrinking Akazoo

        According to Akazoo’s official filings, the Company’s headcount decreased by
        17% per year from 45 to 26 in 2016-2018 (we estimate the current number to be
        even lower). One has difficulty reconciling these figures with the claimed revenue
        growth rate of 24%: why would a company claiming to grow at that rate halve its
        workforce in three years starting from an already impossibly low base?

        The very low number of employees (26 or less) on $145m of sales implies a most
        unlikely $5.5m of sales/employee. This ratio is 8x times higher than the ratio for
                                              38
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 39 of 135 PageID #: 187




       its peer group and for companies such as Facebook or Apple (which have industry-
       leading ratios).

       Consistent with the significant shrinking headcount, we noticed that Akazoo
       seems to have closed most (or perhaps all) of their offices outside of Greece,
       including its headquarters in London. We visited recently Akazoo’s London
       headquarters at the Pavillon Center at 96 Kensington High Street, in London UK.
       The facility is a co-working space akin to WeWork. After speaking with the
       receptionist, we learned that Akazoo left the premises a long time ago. Even at its
       peak, the office was apparently manned by only four people: Pablo, George, Neilah
       and Pierre. We believe these names may correspond to Pablo Monstrous, Nailah
       Peeroo, George Zervos and Pierre Schroeder (CFO): the former three have left the
       UK office in February 2019, while Pierre lingered until December then closed
       down the office permanently. We also visited other addresses in London, including
       the ones of their subsidiary R&R, and found them either closed or belonging to
       Akazoo’s legal advisors rather than to Akazoo proper.

       The office in the Ukraine is also either closed or in the process of being closed as
       Tatiana Ostapenko, Akazoo’s Chief Accountant, is “open for offers” on her
       LinkedIn page and cites as a reason “[Akazoo’s] HQ is currently closing business
       in Ukraine”.

       We also visited the Luxembourg address in Rue de Bitbourg and failed to find any
       trace of Akazoo whatsoever (we presume that this address belongs to Akazoo’s
       legal advisors). Similarly, our field sources claim that Akazoo has no proper office
       in Cyprus and may be using an accountant’s address or similar. So, where in fact is
       Akazoo? The company may be operating from some other unknown location, but
       QCM did find an Akazoo’s office inside the headquarters of its former parent
       company InternetQ in Athens, at 340 Kifissias Ave, Neo Psychiko. The (barely
       readable) sign on the doorbell simply says “InternetQ”.

       91.    Also, on April 20, 2020, QCM released a slideshow (the “Slideshow”)

supplementing the Report.

       92.    The Slideshow noted the following, in pertinent part, regarding Akazoo’s finances:

       • Suspicious signs of accounting manipulation:

       • Cash inconsistencies; total lack of taxes.



                                         *        *     *
                                                 39
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 40 of 135 PageID #: 188




      WHY AREN’T SALES TRANSLATING INTO CASH? WE SEE LARGE
      AND GROWING ACCOUNT RECEIVABLES…

      Akazoo sales don’t translate in cash, but in unexplained, increasing account
      receivables… [Image omitted.]

      …OUT OF LINE WITH INDUSTRY PEERS: AKAZOO DSO [Days Sales
      Outstanding] ARE A SUSPICIOUS OUTLIER…




      WHY DOES AKAZOO PAY ZERO TAXES DESPITE CLAIMING $22M IN
      PROFIT FOR THE LAST FOUR YEARS???




                                          40
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 41 of 135 PageID #: 189




      93.    The Slideshow stated the following regarding Akazoo’s music distribution rights:

      QCM CHECK: MUSIC DISTRIBUTORS



      • We checked with Sony Music, a major music distributor to Akazoo.
      • Akazoo has purchased distribution rights for only 5 (five) countries, namely:
      • Greece, Cyprus, Poland, Ghana and Malaysia.
      • We fear that either Akazoo is lying about its geographic reach (25 countries
      claimed) or may be breaching music copyrights.

      94.    The Slideshow stated the following, in pertinent part, about Akazoo’s global reach:

      • App unavailable in many core countries.



                                      *       *      *

      • QCM has attempted to open an [Akazoo] account in dozens of countries.
      • We succeeded in opening an account (using a VPN) only in Poland, Malaysia,
      Indonesia, Greece, Cyprus.


                                             41
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 42 of 135 PageID #: 190




      • For other countries we tried, including those where Akazoo claims to be active
      in, we received the following message: “We would really like to be here. For now,
      our service is not available in your country. Please check back, you never know.”




      95.    The Slideshow stated the following, in pertinent part, about Akazoo’s user base:

      We use three third party tools to estimate the number of downloads of Akazoo app
      and traffic on its websites.

      (a)    The Evidence: numerical analysis

      Akazoo’s operating metrics are indicative of a far smaller company

      AKAZOO CLAIMS SUBSCRIBERS AND REVENUE COMPARABLE TO ITS
      COMPETITORS… [Image omitted.]

      NUMBER OF USERS PER REVIEW: AKAZOO RATIO IS 17 TIMES HIGHER
      THAN AVERAGE…

                                             42
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 43 of 135 PageID #: 191




      REVENUE PER EMPLOYEE: AKAZOO RATIO IS 8X HIGHER THAN
      AVERAGE…




      OTHER STATISTICS TELL A SIMILAR STORY…




                                      43
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 44 of 135 PageID #: 192




      PANDORA HAS 1500 TIMES (!) MORE INSTAGRAM FOLLOWERS THAN
      AKAZOO (DESPITE       COMPARABLE    NUMBER   OF CLAIMED
      SUBSCRIBERS) [Image omitted.]

      PANDORA HAS 370 TIMES (!) MORE FACEBOOK FOLLOWERS THAN
      AKAZOO (DESPITE       COMPARABLE  NUMBER   OF CLAIMED
      SUBSCRIBERS) [Image omitted.]

      EXTRAPOLATING FROM PEER AVERAGES: AKAZOO MAY HAVE LESS
      THAN 400K SUBSCRIBERS (VS 5.5M CLAIMED)[] [Image omitted.]

      GOOGLE TRENDS SUGGEST THAT BARELY ANYONE SEARCHES FOR
      «AKAZOO» ANYMORE…




                                      44
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 45 of 135 PageID #: 193




      GOOGLE TRENDS: AKAZOO IS VIRTUALLY UNDETECTABLE VS. PEERS
      CLAIMING COMPARABLE SUBSCRIBER BASES [Image omitted.]

                                     *      *      *

      MOBILE ACTION: ONLY 40 DOWNLOADS, UNDETECTABLE REVENUE
      (DEC 2019)

                                     *      *      *
      The Evidence: app reviews

      A large portion of the (very few) reviews appearing on Google apps store, have
      been written by Akazoo’s employees, including senior management




                                           45
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 46 of 135 PageID #: 194




       96.     The Slideshow stated the following, in pertinent part, regarding Akazoo’s closing

offices and staffing:

       • Disappearing infrastructure
              • (undisclosed) closed offices
              • Disappearing workforce

                                 *         *        *
       The Evidence: infrastructure

       Despite claiming multiple offices around the world, our field due diligence
       revealed that Akazoo has closed offices in most of its locations.




                                               46
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 47 of 135 PageID #: 195




       AKAZOO’S MAIN OFFICE IS IN 96 KENSINGTON, LONDON. REALLY???

       QCM FIELD CHECK IN LONDON AT 96 KENSINGTON PAVILLION
       CENTER

       Receptionist: «Akazoo left several months ago!» [Images omitted.]

                                       *      *      *

       AKAZOO BUSINESS IN UKRAINE…CLOSING UP!

       • Akazoo’s Chief Accountant in her LinkedIn profile is open for offers since
       Akazoo is closing business in Ukraine!

       • According to our sources Akazoo/R&R has shut down business in both the UK
       and Ukraine.

       97.    On this news, Akazoo shares fell $0.53 per share over the rest of the trading day

and the next trading day, or over 20%, to close at $1.99 per share on April 21, 2020, damaging

investors.




                                             47
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 48 of 135 PageID #: 196




       98.     On April 22, 2020, during market hours, the Company admitted the credibility of

the QCM Report’s allegations, announcing in a press release that it had formed an independent

special committee to investigate the issues raised by the QCM Report.

       99.     On this news, Akazoo’s share price fell over 16% to close at $1.66 per share on

April 22, 2020, further injuring investors. Over the next two days, Akazoo’s share price continued

to drop, closing at $1.16 per share on April 24, 2020.

       100.    On April 24, 2020, the Company disclosed that Macridis and Roche had resigned.

Macridis and Roche further confirmed the credibility of the QCM Report, stating the following:

       With regard to the QCM allegations, we are encouraged that the board has adopted
       our initial position to form a special committee to investigate the extremely serious
       accusations contained in the QCM report….We have been clear with the rest of
       the board from the outset that an independent, forensic and thorough
       investigation, with complete transparency of results to shareholders, is in the best
       interests of the Company.

       101.    On May 1, 2020, Akazoo filed with the SEC a Form 6-K which announced the

termination of Defendant Zervos, the Company’s CEO, “for cause” and that investors could not

rely on previously issued financial statements. The 6-K provided the following, in pertinent part:

       Appointment of Interim CEO; Termination of Chief Executive Officer

       On May 1, 2020, the Board of Directors (the “Board”) of Akazoo S.A. (the
       “Company”) announced the appointment of Michael Knott as interim Chief
       Executive Officer, effective immediately. This followed the decision by the Board
       to terminate Apostolos N. Zervos as Chief Executive Officer for cause. The Board
       has also requested that Mr. Zervos resign as a member of the Board.

                                         *       *       *

       The Special Committee has nonetheless been unable to verify certain operational
       and financial information previously reported by the Company. Accordingly, the
       Special Committee has concluded that the consolidated financial statements (i)
       of Akazoo Limited for the years ended December 31, 2018, 2017 and 2016 (and
       any interim periods therein) audited by the Company’s former independent
                                             48
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 49 of 135 PageID #: 197




       registered public accounting firm and included or incorporated by reference in
       the Company’s Shell Company Report on Form 20-F filed with the U.S.
       Securities and Exchange Commission (the “SEC”) on September 17, 2019; (ii)
       of Akazoo Limited for the three- and six-month periods ended June 30, 2019 and
       2018 included in the Company’s Report on Form 6-K furnished to the SEC on
       September 27, 2019; and (iii) of the Company for the three- and nine-month
       periods ended September 30, 2019 and 2018 included in the Company’s Report
       on Form 6-K furnished to the SEC on December 9, 2019 should no longer be
       relied upon due to the possibility that such financial statements contain material
       errors.

       102.    On this news, Akazoo shares fell 3% to close at $1.163 per share, further damaging

investors, before trading was halted at 9:30 am on May 1, 2020.

       103.    On May 21, 2020, Akazoo issued a press release announcing that the special

committee investigation had further determined that former Akazoo management and associates

participated in a “multi-year fraud.” The press release stated, in pertinent part:

       NEW YORK and LONDON, May 21, 2020 /PRNewswire/ -- Akazoo S.A.
       ("Akazoo") today announced that the special committee of independent directors
       (the "Special Committee") has substantially completed its investigation and
       determined that former members of Akazoo's management team and associates
       defrauded Akazoo's investors, including the predecessor SPAC acquiring entity
       Modern Media Acquisition Corp. ("MMAC"), by materially misrepresenting
       Akazoo's business, operations, and financial results as part of a multi-year fraud.

       In particular, the Special Committee has determined, among other things, that
       (i) Akazoo's historical financial statements, which have been audited by multiple,
       experienced global accounting firms for years, were materially false and
       misleading; (ii) Akazoo, in fact, has had only negligible actual revenue and
       subscribers for years; and (iii) former members of Akazoo management and
       associates participated in a sophisticated scheme to falsify Akazoo's books and
       records, including due diligence materials provided to MMAC and its legal,
       financial, and other advisors in connection with the Akazoo business
       combination in 2019.

       As previously disclosed on April 22, 2020, Akazoo's board of directors formed the
       Special Committee to investigate allegations in a report released by Quintessential
       Capital Management on April 20, 2020. The Special Committee took immediate
       action. On May 1, 2020, Akazoo announced it had terminated Apostolos N. Zervos
       as Chief Executive Officer for cause, following a recommendation by the Special
                                               49
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 50 of 135 PageID #: 198




       Committee based on evidence of conduct inconsistent with the Company's policies,
       including a lack of cooperation in the Special Committee's investigation. The
       termination of Mr. Zervos for cause was followed by the May 1, 2020 appointment
       of Michael Knott, a Senior Managing Director at FTI, as interim Chief Executive
       Officer. The appointment of Mr. Knott significantly expedited the Special
       Committee's investigation and exposure of the multi-year fraud.

       The Company intends to take all available steps to maximize recovery for
       defrauded investors, including by seeking to unwind the original business
       combination between MMAC and Akazoo. The Special Committee has also
       directed its advisors to make referrals to, and cooperate with, appropriate
       regulators.

       Akazoo also announced today that it has received an anticipated letter of delisting
       from The Nasdaq Stock Market LLC. The Company does not intend to appeal the
       decision, and as a result, the Company's securities will be suspended from trading
       on Nasdaq at the opening of business on May 27, 2020.

V.     DEFENDANTS’ MATERIALLY FALSE AND/OR MISLEADING STATEMENTS
               AND OMISSIONS DURING THE CLASS PERIOD


       A.     Materially False and Misleading Statements Prior to the Merger

              1.      The Announcement of the Merger Agreement

       104.   On January 24, 2019, MMAC filed with the SEC a Form 8-K announcing the

Merger Agreement with Akazoo (the “January 2019 8-K”). The January 2019 8-K was signed by

Defendant Dickey. Attached to the January 2019 8-K was the press release issued by MMAC on

January 24, 2019 entitled “Modern Media Acquisition Corp. Enters into Merger Agreement with

Akazoo Ltd., a global music streaming platform” which touted Akazoo Limited as follows:

        In its ninth year of operation, Akazoo is a leading music streaming service
       specializing in emerging markets with 4.3 million premium subscribers in 25
       countries throughout Europe, South East Asia, South America and Africa.

                                        *      *       *

       The combined company will continue to be led by Akazoo’s experienced
       management team under the leadership of Apostolos N. Zervos, Akazoo’s Founder
                                               50
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 51 of 135 PageID #: 199




      and Chief Executive Officer. Lew Dickey will serve as Chairman of the combined
      company.

                                      *       *         *

      Akazoo Investment Highlights

         •   Leading music streaming service with a customer base of 4.3 million
             premium subscribers across 25 different countries with a focus on
             emerging markets

         •   Positioned to benefit from rapid-growth of music streaming industry

         •   Successful hyper-local strategy for content curation and cultural
             relevance with first mover advantage

         •   Key partnerships with regional and local telecom services and mobile
             messaging companies

         •   Patented Music AI technology for real-time music recommendations, sonic
             analysis and automatic playlisting, fully integrated into core platform

         •   Compelling financial profile, with expected growth from further
             penetration of existing markets, and expansion into new territories

         •   Multi-year track record of profitability

         •   Experienced management team with deep industry and market knowledge
             well-positioned to oversee organic growth and expansion into new
             territories

         •   Active M&A pipeline

      MMDM Chairman & CEO Lew Dickey commented, “We are excited to enter into
      this transaction with Akazoo. It’s a terrific company with strong management led
      by Founder & CEO, Apostolos Zervos. As one of the pioneering companies in the
      space, they have spent the last decade building a profitable business model with a
      strong competitive moat in emerging markets. Music streaming is one of the best
      secular growth stories in global media and entertainment, and Akazoo is a top
      global platform that we expect will benefit tremendously from an infusion of
      growth equity and a public currency to participate in further industry
      consolidation.”

      Apostolos N. Zervos, Founder and CEO of Akazoo, remarked: “This transaction
      marks the beginning of a new phase of growth for Akazoo. Our goal has always
                                             51
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 52 of 135 PageID #: 200




       been to provide our customers with the most relevant and engaging user
       experience through deep knowledge of local tastes and an expansive library of
       music content. We have successfully executed on this mission since our inception
       in 2010 and have done so while obtaining profitability. We are now serving over
       4.3 million premium subscribers, and, as we look to our next phase of growth, we
       could not be happier to partner with Lew and MMDM. As our Chairman, Lew will
       bring extensive media industry, public company and M&A experience to the
       Akazoo team. With a public currency and an infusion of capital, Akazoo will be
       positioned to expand more rapidly and efficiently than ever before.”

       David Dorfman, Head of Technology, Media & Telecom – Americas, Europe &
       Asia of Macquarie Capital, said: “The announced transaction between Akazoo and
       MMDM is an exciting opportunity for shareholders and customers. Akazoo is a
       fast-growing and profitable business that is poised to benefit from the continued
       adoption of music streaming across mobile devices. We believe the proposed
       transaction will enable the company to continue to build on its presence in 25
       countries and growing.”

       105.    The foregoing statements were materially false and/or misleading, lacked a

reasonable basis, and/or failed to disclose material adverse facts pertaining to the Company’s

business, operations, and prospects, because, as the Company has admitted: (1) Old Akazoo

materially overstated its revenue, profits, and cash holdings; (2) Old Akazoo did not operate in 25

countries; (3) Old Akazoo did not have a strong or experienced management team that was “well-

positioned to oversee organic growth and expansion”; (4) Old Akazoo materially overstated its

user base; (5) Old Akazoo did not have a “hyper-local” focus or abilities that allowed it to cater its

services to emerging markets; (6) Old Akazoo vastly overstated its claimed size, growth rate, and

geographical reach; (7) Old Akazoo held significantly fewer distribution rights than it claimed; (8)

Old Akazoo had had negligible revenue and subscribers for years; (9) Old Akazoo had been

continuously losing employees and closing offices for years; (10) Old Akazoo’s value was not

equal to at least 80% of the value of MMAC’s net assets; and (11) MMAC had not conducted

proper due diligence of Old Akazoo.

                                                 52
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 53 of 135 PageID #: 201




       106.    Also attached to the January 2019 8-K was an investor presentation (the “January

2019 Investor Presentation”) which included the following slides touting Akazoo’s finances,

distribution rights, geographic reach, “hyper-local” focus, and user base:




                                                53
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 54 of 135 PageID #: 202




                                      54
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 55 of 135 PageID #: 203




                                      55
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 56 of 135 PageID #: 204




                                      56
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 57 of 135 PageID #: 205




                                      57
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 58 of 135 PageID #: 206




                                      58
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 59 of 135 PageID #: 207




       107.    The foregoing statements were materially false and/or misleading, lacked a

reasonable basis, and/or failed to disclose material adverse facts pertaining to the Company’s

business, operations, and prospects, because, as the Company has admitted: (1) Old Akazoo

materially overstated its revenue, profits, and cash holdings; (2) Old Akazoo did not operate in 25

countries; (3) Old Akazoo materially overstated its user base; (4) Old Akazoo did not have a

“hyper-local” focus or abilities that allowed it to cater its services to emerging markets; (5) Old

Akazoo vastly overstated its claimed size, growth rate, and geographical reach; (6) Old Akazoo

held significantly fewer distribution rights than it claimed; (7) Old Akazoo had had negligible

revenue and subscribers for years; and (8) Old Akazoo had been continuously losing employees

and closing offices for years.
                                                59
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 60 of 135 PageID #: 208




       108.    On that same day, Zervos, Schreuder and Dickey participated in a conference call

with investors about the Merger Agreement where they further touted the success and potential of

Akazoo. Specifically, Dickey stated:

       [W]e expect that Akazoo will make a strong public company. It is an established,
       profitable, high-growth technology firm, which has the ability to efficiently utilize capital
       investment to achieve sustained growth in subscribers, revenue and EBITDA…. we
       believe the company has been successful in building a defensible competitive mode in
       emerging markets. Akazoo's hyper-local focus on content curation and a culturally-
       relevant user experience is best-in -class. Moreover, Akazoo's established and growing
       distribution relationships with leading regional telco operators further cement the
       company's market position and profitable business model….We are taking Akazoo to the
       public markets at a valuation of $469 million or 3.1 times 2019 expected revenues and
       7.5 times 2019 expected adjusted gross profit. Akazoo's unique model and emerging
       markets focus has resulted in positive EBITDA in each of its nine years of operation,
       while most of its competitors still remain unprofitable on an EBITDA basis.

       109.    The foregoing statement was materially false and/or misleading, lacked a

reasonable basis, and/or failed to disclose material adverse facts pertaining to the Company’s

business, operations, and prospects, because, as the Company has admitted: (1) Old Akazoo

materially overstated its revenue, profits, and cash holdings; (2) Old Akazoo was not successful in

“emerging markets,” nor did Old Akazoo even operate in all of the markets it claimed to; (3) Old

Akazoo did not have a “hyper-local” focus or abilities that allowed it to cater its services to

emerging markets; (4) Old Akazoo vastly overstated its claimed size, growth rate, and

geographical reach; (5) Old Akazoo held significantly fewer distribution rights than it claimed; (6)

Old Akazoo had had negligible revenue and subscribers for years; (7) Old Akazoo had been

continuously losing employees and closing offices for years; (8) Old Akazoo was not “established,

profitable” or “high-growth”; (9) Old Akazoo’s value was not equal to at least 80% of the value

of MMAC’s net assets; and (10) MMAC had not conducted proper due diligence of Old Akazoo.

       110.    On that same call, Zervos stated:
                                                60
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 61 of 135 PageID #: 209




       Our premium service offers users access to a catalogue of 45 million songs and
       represents approximately 98% of our revenue and EBITDA. Our proprietary music
       Al recommendation engine enables our listeners to find new music tailored to
       their tastes and preferences, allowing them to experience a custom-curated
       musical journey from our 45 million tracks….

       We currently operate in 25 countries where we have 37 million registered users
       and over 4.3 million premium subscribers as of September 30, 2018. There are
       various mobile telco and messaging partnerships we are able to rapidly penetrate
       new markets and acquire new consumers. Our established and growing platform
       is extremely well -positioned to capitalize on the music streaming wave that is
       revolutionizing the way people curate and listen to music . . . . Finally, our
       partnerships with local telco operators including our tariff bundling models help
       reduce churn as well. By pursuing these strategies, we are confident that our
       business will continue to experience profitable and sustainable growth. Our hyper-
       localized platform and strategy allow us to uniquely cater our service to markets
       we serve. We do this to placing an emphasis on maintaining and promoting local
       content through our partnerships. We maintain a robust library of music content
       created by local artists. The top 20 songs and other playlists seen by our users are
       territory specific and are updated weekly to reflect the latest trends.

       111.    The foregoing statement was materially false and/or misleading, lacked a

reasonable basis, and/or failed to disclose material adverse facts pertaining to the Company’s

business, operations, and prospects, because, as the Company has admitted: (1) Old Akazoo

materially overstated its revenue, profits, and cash holdings; (2) Old Akazoo did not operate in 25

countries; (3) Old Akazoo did not have a “hyper-local” focus or abilities that allowed it to cater its

services to emerging markets; (4) Old Akazoo vastly overstated its claimed size, growth rate, and

geographical reach; (5) Old Akazoo held significantly fewer distribution rights than it claimed; (6)

Old Akazoo had had negligible revenue and subscribers for years; (7) Old Akazoo had been

continuously losing employees and closing offices for years; and (8) Old Akazoo was not

“established” or “growing.”

       112.    Additionally, Schrueder stated on the merger call that:


                                                 61
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 62 of 135 PageID #: 210




       [Y]ou can see that we have had strong growth in revenue and EBITDA over the
       past three years, driven by an increased subscriber base which was over €4.4
       million at year-end. With Modern Media's growth capital, we believe that we will
       grow this number to over 10 million subscribers by 2021. Currently, revenues are
       generated almost entirely by our paid ad free subscription service…. we continue
       to build on our existing revenue base throughout 2018 creating tremendous
       momentum leading into 2019. We increase revenue over the prior month in every
       month during 2018. In the second half of 2018 alone, we increased revenues by
       over 20% compared to the first half. Based on our fourth quarter 2018 unaudited
       results, our annualized revenue is approximately €120 million, which is circa
       90% of our 2019 revenue targets…. As you can see, we have already reached the
       scale of several global competitors and we believe we would be valued as the most
       attractive on a per-subscriber basis when compared to the likes of Tencent, Spotify,
       Tidal, Melon, Pandora, and Deezer by a substantial margin.

       113.    The foregoing statements about Old Akazoo’s financial results and the Company’s

financial projections were materially false and misleading because, as the Company has admitted:

(1) as reflected in the Company’s May 1, 2020 Form 6-K, the consolidated financial statements of

Old Akazoo for the years ended December 31, 2018, 2017 and 2016 and any interim periods

therein, and for the three and six-month periods ended June 30, 2019 and 2018, included in the

Company’s September 2019 6-K were materially false and misleading; (2) the Company’s

consolidated financial statements for the three and nine-month periods ending September 30, 2019

and 2018, included in the Company’s December 9, 2019 6-K were materially false and misleading;

and (3) as reflected in the Company’s May 21, 2020 press release, Akazoo had had negligible

actual revenue and subscribers for years.

               2.     The March 2019 Investor Presentation

       114.    On March 4, 2019, MMAC filed a Form 8-K with the SEC (the “March 2019 8-

K”), signed by Dickey. Also attached to the March 2019 8-K was an investor presentation (the

“March 2019 Investor Presentation”) which included many of the same and substantially similar

slides from the January 2019 Investor Presentation touting Old Akazoo’s finances, distribution
                                             62
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 63 of 135 PageID #: 211




rights, geographic reach, “hyper-local” focus, and user base. For example, the March 2019

Investor Presentation showed that the number of Akazoo Limited’s subscribers had increased from

4 to 4.4 million, and that Akazoo Ltd. was on the path to achieve its long-range target of 20 million

subscribers. Further, the presentation showed that Akazoo Limited’s subscription revenue was

currently generating about €100 million, and was poised to achieve its long-range target of about

€500 million.

       115.     The foregoing statements were materially false and/or misleading, lacked a

reasonable basis, and/or failed to disclose material adverse facts pertaining to the Company’s

business, operations, and prospects, because, as the Company has admitted: (1) Old Akazoo

materially overstated its revenue, profits, and cash holdings; (2) Old Akazoo did not operate in 25

countries; (3) Old Akazoo did not have a strong or experienced management team; (4) Old Akazoo

materially overstated its user base; (5) Old Akazoo did not have a “hyper-local” focus or abilities

that allowed it to cater its services to emerging markets; (6) Old Akazoo vastly overstated its

claimed size, growth rate, and geographical reach; (7) Old Akazoo held significantly fewer

distribution rights than it claimed; (8) Old Akazoo had had negligible revenue and subscribers for

years; (9) Old Akazoo had been continuously losing employees and closing offices for years; (10)

Old Akazoo’s value was not equal to at least 80% of the value of MMAC’s net assets; and (11)

MMAC had not conducted proper due diligence of Old Akazoo.

       116.     Further, the March 2019 Investor Presentation represented that Akazoo Ltd.’s

revenue had increased every month in 2018, and that the Company was poised to continue that

upward trend throughout 2019:



                                                 63
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 64 of 135 PageID #: 212




       117.   The foregoing statements about Old Akazoo’s financial results and the Company’s

financial projections were materially false and misleading because, as the Company has admitted:

(1) as reflected in the Company’s May 1, 2020 Form 6-K, the consolidated financial statements of

Old Akazoo for the years ended December 31, 2018, 2017 and 2016 and any interim periods

therein, and for the three and six-month periods ended June 30, 2019 and 2018, included in the

Company’s September 2019 6-K were materially false and misleading; (2) the Company’s

consolidated financial statements for the three and nine-month periods ending September 30, 2019

and 2018, included in the Company’s December 9, 2019 6-K were materially false and misleading;



                                              64
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 65 of 135 PageID #: 213




and (3) as reflected in the Company’s May 21, 2020 press release, Akazoo had had negligible

actual revenue and subscribers for years.

               3.     The Registration Statement and Proxy/Prospectus

       118.    The Registration Statement was first filed with the SEC on Form F-4 on February

11, 2019 and was signed by Dickey, Drewry, Kagan and Marty. On March 29, 2019, June 11,

2019, July 30, 2019, August 12, 2019, and August 14, 2019, the Company filed amended versions

of the registration statement for the merger on Forms F-4/A with the SEC. Amendment No. 5,

filed with the SEC on Form F-4/A on August 14, 2019, was declared effective by the SEC on

August 15, 2019. On August 15, 2019, MMAC issued the Proxy Statement with the SEC on Form

424(B)(3) which was signed by Defendants Dickey and Zervos. The prospectus was filed with the

SEC on Form 424B3 on August 15, 2019. The original Form F-4 and its amendments are

collectively referred to herein as the “Registration Statement” and the Form 424(B)(3) is referred

to hereinafter as the “Proxy/Prospectus” or the “Proxy Statement.”

       119.    In a section entitled “Selected Historical Financial Data of Akazoo,” the

Registration Statement and Proxy/Prospectus highlighted certain financial metrics, including

revenue and profit, as to Akazoo Limited’s purported growth. Specifically, the Registration

Statement and the Proxy/Prospectus presented the following table:




                                               65
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 66 of 135 PageID #: 214




       120.    The Registration Statement and Proxy/Prospectus specifically highlighted Old

Akazoo’s purported revenue and EBITDA, stating:

       For the years ended December 31, 2018 and 2017, Akazoo generated revenues of
       approximately €104.8 million and €90.0 million, respectively. For the years ended
       December 31, 2018 and 2017, Akazoo generated EBITDA of €10.7 million and
       €10.1 million, respectively. Since 2010, Akazoo has expanded in a profitable
       manner to 25 markets to date without offering a “freemium” model but by
       adapting its services for local tastes and consumption.

       121.    As to Old Akazoo’s revenue growth and gross profit, the Registration Statement

and Proxy/Prospectus stated, in relevant part:

       For the year ended December 31, 2018 as compared to 2017, Revenue increased
       €14.8 million, or 16%, driven by an increase in Subscribers and a slight increase
       in overall ARPU [Average Revenue Per User]. The Company managed its growth
       in 2018, as a result of limited access to growth capital.

       For the year ended December 31, 2017 as compared to 2016, Revenue increased
       €21.6 million or 32%, driven primarily by an increase in Subscribers, partly offset


                                                 66
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 67 of 135 PageID #: 215




       by a decrease in ARPU. In addition, the Radio Service delivered its first, although
       minor, revenues in 2017.

                                         *       *       *

       Gross Profit and Gross Margin

       For the year ended December 31, 2018 as compared to 2017, gross profit
       increased €2.6 million, or 13%, and gross margin decreased slightly from 23% to
       22% due to increased spending for customer acquisition.

       For the year ended December 31, 2017 as compared to 2016, gross profit
       increased €5.2 million, or 33%, and gross margin remained constant at 23%. . . .

       122.    The foregoing statements were materially false and/or misleading, lacked a

reasonable basis, and/or failed to disclose material adverse facts pertaining to the Company’s

business, operations, and prospects, because, as the Company has admitted: (1) Old Akazoo

materially overstated its revenue, profits, and cash holdings; (2) Old Akazoo did not operate in 25

countries; (3) Old Akazoo was not “profitable”; (4) Old Akazoo materially overstated its user base;

(5) Old Akazoo did not have a “hyper-local” focus or abilities that allowed it to cater its services

to emerging markets; (6) Old Akazoo vastly overstated its claimed size, growth rate, and

geographical reach; (7) Old Akazoo held significantly fewer distribution rights than it claimed; (8)

Old Akazoo had had negligible revenue and subscribers for years; (9) Old Akazoo had been

continuously losing employees and closing offices for years; (10) Old Akazoo’s value was not

equal to at least 80% of the value of MMAC’s net assets; and (11) MMAC had not conducted

proper due diligence of Old Akazoo.

       123.    The Registration Statement and Proxy/Prospectus included a quarterly update from

Old Akazoo, with preliminary financial results for its quarter ended March 31, 2019. Additionally,

the Registration Statement and Proxy/Prospectus included the following chart of Old Akazoo’s


                                                67
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 68 of 135 PageID #: 216




revenue forecast, which had been provided to MMAC’s Board of Directors, MMAC’s financial

advisors, and MMAC’s management in connection with the business combination:




        124.   The foregoing statements about Old Akazoo’s financial results and the Company’s

financial projections were materially false and misleading because, as the Company has admitted:

(1) as reflected in the Company’s May 1, 2020 Form 6-K, the consolidated financial statements of

Old Akazoo for the years ended December 31, 2018, 2017 and 2016 and any interim periods

therein, and for the three and six-month periods ended June 30, 2019 and 2018, included in the

Company’s September 2019 6-K were materially false and misleading; (2) the Company’s

consolidated financial statements for the three and nine-month periods ending September 30, 2019

and 2018, included in the Company’s December 9, 2019 6-K were materially false and misleading;

and (3) as reflected in the Company’s May 21, 2020 press release, Akazoo had had negligible

actual revenue and subscribers for years.

        125.   The Registration Statement and the Proxy/Prospectus claimed that Old Akazoo’s

“hyper-local strategy” had contributed to its great success and the service’s availability in 25

different countries and boasted of Old Akazoo’s millions of users and subscribers. Specifically,

the Registration Statement and Proxy/Prospectus described Old Akazoo’s business, in relevant

part:

        Business Overview

        Founded in 2010, Akazoo is a global, on-demand music streaming subscription
        company with a focus on emerging markets and a hyper-local strategy. . . .
        Akazoo’s music streaming service is offered in 25 countries, while its platforms

                                              68
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 69 of 135 PageID #: 217




      currently include 38.2 million Registered Users and 4.6 million Subscribers as of
      December 31, 2018. . . . [Image omitted.]

                                        *      *       *

      While competition is significant, Akazoo differentiates itself in a number of unique
      ways. First and foremost, its “hyper-local” business model focuses on delivering
      a user experience adapted to local consumption patterns and behavior, through
      true localization of service language, pricing and billing methods. Second, Akazoo
      focuses on offering the most relevant music catalogue content to local listeners as
      most emerging market listeners consume mostly local language and local artist
      content. Akazoo’s data and third party research empirically demonstrates that every
      region and territory has its own unique tastes and preferences. Akazoo’s platform
      is designed to deliver content to dynamically satisfy personal user tastes within a
      local and regional context, using sophisticated AI algorithms and machine
      enhanced catalogue curation. Finally, by targeting emerging markets with niche
      listening habits, Akazoo delivers music content catered to a large, growing, and
      underserved population of the world.

      Akazoo’s belief is that music is not “one size fits all,” and as such, the data shows
      that the majority of the content consumed in emerging markets is “local,” as
      opposed to “global.” By developing deep relationships with local labels,
      telecommunications operators, brands and device manufacturing OEMs, as well
      as music content producers, Akazoo has established itself as the trusted streaming
      service in its existing markets. In addition to its focus on local music, Akazoo also
      licenses content from substantially all the major labels and independent
      consortiums and offers streaming of the world’s top artists and songs, which
      transcend local tastes and national borders. However, Akazoo’s core value
      proposition lies in being able to connect with local listeners in a culturally
      relevant manner, curating playlists that prominently feature the local music they
      love.

      Relatedly, Akazoo has achieved success in growing its total user and Subscriber
      base by partnering with relevant, popular and trusted telecom operators, mobile
      application providers, original equipment manufacturers (OEMs) and other
      brands. These companies possess vast user bases and robust delivery
      infrastructures to help raise Akazoo brand awareness and build upon Akazoo’s user
      base. Akazoo has enjoyed success employing this strategy throughout the world as
      up to an estimated 20% of its total user and subscriber base is derived from these
      partnerships.

                                        *      *       *

      Hyper-Local Platform

                                               69
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 70 of 135 PageID #: 218




      Akazoo’s hyper-localized platform and strategy allow it to uniquely cater its
      service to the markets Akazoo serves.

      Local Content. Akazoo maintains a robust library of music content created by local
      artists in its target regions, which is constantly being updated and expanded. The
      “Top 20” and other playlists seen by Akazoo’s users are territory-specific and
      updated weekly to reflect the latest trends. Akazoo’s playlists cover all music
      genres and styles, various contexts, brands and themes. Akazoo curates its playlists
      meticulously based on local trends, user input and sonic similarity as determined
      by Akazoo’s patented recommendation engine. Akazoo procures content from
      about 400,000 labels, including major, independent labels as well as local labels
      and content providers. Akazoo’s strong relationships with these providers allow
      it to have access to the most popular content when it becomes available, and, in
      turn, Akazoo’s users see new releases featured prominently on its platform.
      Akazoo’s content marketing team creates advertising assets customized to promote
      local content, including display advertising and messaging campaigns delivered to
      their mobile devices when new content is released.

      Akazoo’s technology stack uniquely allows it to serve this local content to
      emerging markets and deliver a high quality user experience in varying network
      environments. Akazoo’s low data streaming technology enables it to serve regions
      covered by 2G, 3G, 4G and 5G wireless networks without diminished quality or
      excessive data usage with a high-quality user experience. In many of the regions
      Akazoo serves, Akazoo has been the first music streaming service to enter the
      market and reach scale, and thus owns a significant “first-mover advantage.”

      Local Partnerships. Akazoo gains access to millions of potential users worldwide
      through its relationships with local blue-chip telecommunications, mobile
      messaging and OEM providers . . . . These partnerships are especially impactful in
      Akazoo’s target regions given the decidedly “mobile-first” nature of emerging
      markets.

                                       *       *       *

      Business Model

      Akazoo offers a subscription based music streaming service and a free, ad-
      based Radio Service. Akazoo’s Radio Service achieves a funnel effect for user to
      subscriber conversion without the losses associated with content costs of a free on-
      demand streaming service. Akazoo’s radio proposition adds high value to Akazoo’s
      product mix as it offers revenues streams from passive listeners unwilling to
      commit to a premium subscription initially. Akazoo’s commitment to delivering
      hyper-local music to customers has allowed it to significantly grow its business
      in emerging markets, as many other players in the industry tend to focus on

                                              70
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 71 of 135 PageID #: 219




       globally popular content, ignoring a subset of the music that is especially popular
       in emerging markets. Akazoo has grown its Subscriber base from 1.8 million in
       2015 to 4.6 million as of December 31, 2018.

                                          *       *       *

       De-risked customer acquisition through partnerships. Akazoo has historically
       entered into partnership agreements with telecommunications providers, messaging
       platforms, OEMs and brands to help grow its Subscriber base while maintaining
       low variable costs….Through these partnerships, Akazoo has direct access to
       consumers and is able to maintain low sales and marketing costs.

       Profitability. . . . The licensing costs of local repertoire can be lower than for global
       or international releases or catalogues. Due to Akazoo’s focus on locally relevant
       music, Akazoo is able to efficiently manage its content costs. Additionally,
       Akazoo’s partnerships contribute to customer acquisition cost reduction (CAC),
       facilitating robust margins and profitability that Akazoo expects to continue as it
       penetrates its existing markets and expands into additional markets. . . .

       Partner Campaigns. By partnering with regional and local telecommunications
       services, mobile messaging companies and device manufacturers and OEMs,
       Akazoo is able to quickly and efficiently access a wide swath of its target
       customers. Akazoo has built and expects to continue to build relationships with
       these companies in every market where Akazoo currently has a presence, and
       plans to continue to do so as Akazoo enters new markets. These efforts with
       telecommunications services are generally referred to as “bundling,” as the Akazoo
       app is included (“bundled”) with the phone or mobile plan when purchased. In
       addition, certain partnerships allow Akazoo to have the Akazoo mobile app loaded
       onto the mobile phones of their customers. For Akazoo, such an initiative reduces
       the costs required to build brand awareness and removes customer friction in
       discovering and downloading the app. Akazoo is able to execute bespoke
       agreements with multiple local telecom carriers, which facilitates a low-
       cost method of expanding its customer base in its markets.

       126.    The foregoing statements were materially false and/or misleading, lacked a

reasonable basis, and/or failed to disclose material adverse facts pertaining to the Company’s

business, operations, and prospects, because, as the Company has admitted: (1) Old Akazoo

materially overstated its revenue, profits, and cash holdings; (2) Old Akazoo did not operate in 25

countries; (3) Old Akazoo materially overstated its user base; (4) Old Akazoo did not have a


                                                  71
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 72 of 135 PageID #: 220




“hyper-local” focus or abilities that allowed it to cater its services to emerging markets; (5) Old

Akazoo vastly overstated its claimed size, growth rate, and geographical reach; (6) Old Akazoo

held significantly fewer distribution rights than it claimed; (7) Old Akazoo had had negligible

revenue and subscribers for years, and; (8) Old Akazoo had been continuously losing employees

and closing offices for years; (9) Old Akazoo’s value was not equal to at least 80% of the value of

MMAC’s net assets; and (10) MMAC had not conducted proper due diligence of Old Akazoo.

       127.    Moreover, the Registration Statement and Proxy/Prospectus provided the following

graph to depict Old Akazoo’s purported growth in premium subscribers from fiscal 2016 through

fiscal 2018:




       128.    Similarly, the Registration Statement and Proxy/Prospectus claimed that Old

Akazoo’s radio users and registered users grew at similar rates. Specifically, the Registration

Statement and Proxy/Prospectus stated:

       As of December 31, 2018, we had 2.6 million Radio Users which grew fast in its
       first full year of operation. As of December 31, 2018, we had approximately 4.6
       million Subscribers, more than 150% growth since December 31, 2015 when we
       had 1.8 million Subscribers. Our Registered Users have grown more than 180%
                                                72
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 73 of 135 PageID #: 221




       over the same period, from 13.4 million to 38.2 million. In line with our growth
       in Subscribers and Registered Users, our revenues have shown strong growth as
       well.

                                         *      *       *

       Subscription Revenue is a direct function of the number of Subscribers who use the
       service. As of December 31, 2016, 2017 and 2018, we had approximately 3.3
       million, 3.7 million and 4.6 million Subscribers, respectively.

       129.    The Registration Statement and Proxy/Prospectus highlighted Old Akazoo’s

number of subscribers and registered users, stating:

       Subscribers

       . . . For 2018 as compared to 2017, Subscribers increased by 0.8 million or 22%,
       and for 2017 as compared to 2016, Subscribers increased 0.5 million or 14%.
       Subscriber growth has been driven largely by our in-house marketing efforts and
       paid acquisitions in this period.

       Registered Users

       Registered Users are defined as users that have registered for the Service, are
       currently a Subscriber, have been a Subscriber historically or are currently signed
       up for a free trial. . . . Our Registered Users have increased over time in line with
       our Subscribers and reached 38.2 million Users as of December 31, 2018. . . .

       130.    The foregoing statements were materially false and/or misleading, lacked a

reasonable basis, and/or failed to disclose material adverse facts pertaining to the Company’s

business, operations, and prospects, because, as the Company has admitted: (1) Old Akazoo

materially overstated its revenue, profits, and cash holdings; (2) Old Akazoo materially overstated

its user base; (3) Old Akazoo vastly overstated its claimed size, growth rate, and geographical

reach, and; (4) Old Akazoo had had negligible revenue and subscribers for years.

       131.    Regarding Old Akazoo’s music catalogue, the Registration Statement claimed that

“Akazoo licenses its music catalogue from approximately 40 main content partners and sources,

representing thousands of labels.” It also stated that “Akazoo procures content from about 400,000
                                                  73
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 74 of 135 PageID #: 222




labels, including major, independent labels as well as local labels and content providers.”

Furthermore, the Registration Statement claimed: “In addition to its focus on local music, Akazoo

also licenses content from substantially all the major labels and independent consortiums and

offers streaming of the world’s top artists and songs, which transcend local tastes and national

borders.”

       132.   Specifically, as to the license agreements, the Registration Statement and

Proxy/Prospectus stated:

       Licensing Agreements

       In order to stream music to its users, Akazoo generally secures rights to both the
       sound recordings and musical compositions. . . . Akazoo has license agreements
       with record label affiliates of the three largest music companies – Universal
       Music Group, Sony Music Entertainment, and Warner Music Group – as well as
       numerous independent record labels. These agreements require Akazoo to pay
       royalties, usually on a subscriber or subscription basis, make minimum guarantee
       payments, and commit marketing placements to labels for their catalogue. . . .

       133.   The foregoing statements referenced were materially false and/or misleading,

lacked a reasonable basis, and/or failed to disclose material adverse facts pertaining to the

Company’s business, operations, and prospects, because, as the Company has admitted: (1) Old

Akazoo did not have a “hyper-local” focus or abilities that allowed it to cater its services to

emerging markets; (2) Old Akazoo vastly overstated its claimed size, growth rate, and

geographical reach; (3) Old Akazoo did not have the licensing agreements and rights to distribute

music in all of the countries it claimed to be able to; for example, Old Akazoo had purchased

copyrights from Sony that were only valid in five countries; and (4) MMAC had not conducted

proper due diligence of Old Akazoo.




                                               74
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 75 of 135 PageID #: 223




       134.    The Registration Statement and Proxy/Prospectus also identified certain factors that

purportedly met the criteria for MMAC’s Business Combination. Specifically, the Registration

Statement and Proxy/Prospectus both stated, in relevant part:

           •   Hyper-Local Strategy. Akazoo has built a competitive advantage with its
               focus on local content sourced from local providers in a culturally
               relevant interface designed to cater to specific tastes of target audiences
               and drive customer acquisition and retention. Additionally, Akazoo
               utilizes local content and partnerships with local telecom services to seek
               to drive profitability and reduce costs.

           •   Compelling Financial Profile. Akazoo demonstrates a strong growth profile
               with diversified revenue. Akazoo’s 2018E-2021E revenue compound
               annual growth rate of approximately 40% is expected to be driven by
               further penetration of its target user base within current markets, with
               additional growth potential through market expansion. Akazoo’s business
               model has generated positive EBITDA each year since inception, driven
               by disciplined sales and marketing expenses and low content costs.

           •   Experienced Management Team. Executive leadership team with deep
               industry and market knowledge that is well-positioned to oversee organic
               growth and expansion. Akazoo’s team would be bolstered by the public
               company experience, executive leadership and acquisition track record of
               Lew Dickey.

       135.    The foregoing statements were materially false and/or misleading, lacked a

reasonable basis, and/or failed to disclose material adverse facts pertaining to the Company’s

business, operations, and prospects, because, as the Company has admitted: (1) Old Akazoo

materially overstated its revenue, profits, and cash holdings; (2) Old Akazoo did not have an

“experienced management team” that was “well-positioned to oversee organic growth and

expansion”; (3) Old Akazoo materially overstated its user base; (4) Old Akazoo did not have a

“hyper-local” focus or abilities that allowed it to cater its services to emerging markets; (5) Old

Akazoo vastly overstated its claimed size, growth rate, and geographical reach; (6) Old Akazoo

held significantly fewer distribution rights than it claimed; (7) Old Akazoo had had negligible
                                                75
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 76 of 135 PageID #: 224




revenue and subscribers for years; (8) Old Akazoo had been continuously losing employees and

closing offices for years; (9) Old Akazoo’s value was not equal to at least 80% of the value of

MMAC’s net assets; and (10) MMAC had not conducted proper due diligence of Old Akazoo.

       136.    The Registration Statement and Proxy/Prospectus warned that the Company may

be unable to “maintain the rate of growth Akazoo has experienced in the past.” Both the

Registration Statement and Proxy/Prospectus further stated that “Akazoo’s rapid growth has

placed, and will continue to place, significant demands on PubCo’s management and its

operational and financial infrastructure.”

       137.    The foregoing statement was materially false and/or misleading, lacked a

reasonable basis, and/or failed to disclose material adverse facts pertaining to the Company’s

business, operations, and prospects, because, as the Company has admitted: (1) Old Akazoo vastly

overstated its claimed size, growth rate, and geographical reach; (2) Old Akazoo had had negligible

revenue and subscribers for years; (3) Old Akazoo had been continuously losing employees and

closing offices for years; (4) Old Akazoo’s value was not equal to at least 80% of the value of

MMAC’s net assets; (5) Old Akazoo had not experienced “rapid growth” in the past; (6) MMAC

had not conducted proper due diligence of Old Akazoo; and, therefore, the conditions underlying

these hypothetical risks had already materialized in substantial part.

       138.    The Registration Statement and Proxy/Prospectus identified certain risks

concerning the Business Combination, including:

           •   Demand for Music Consumption in Emerging Markets. Akazoo’s
               revenue is derived primarily in emerging markets (including Poland,
               Russia, Malaysia, Thailand, Indonesia, Ecuador, Brazil and Mexico,
               among others). The success of the business is largely dependent on the
               continued demand for music streaming services in these regions[.]

                                                 76
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 77 of 135 PageID #: 225




           •   Accessibility of Growth Channels. Akazoo's business model depends upon
               continued accessibility to customer acquisition channels including paid /
               affiliate services and telecommunications/messaging partnerships.
               Expansion into new markets could require more capital than expected and
               acquisition targets are uncertain.

           •   Customer Acquisition Costs. Akazoo projections assume relatively flat
               customer acquisition costs, which is dependent upon stable rates with
               distribution channel providers and Akazoo's continued effectiveness of its
               sales and marketing spends.

           •   Content Costs. Contracts with content providers could materially change,
               which would impact related costs and potentially sustained profitability.

       139.    The foregoing statement was materially false and/or misleading, lacked a

reasonable basis, and/or failed to disclose material adverse facts pertaining to the Company’s

business, operations, and prospects, because, as the Company has admitted: (1) Old Akazoo

materially overstated its revenue, profits, and cash holdings; (2) Old Akazoo did not derive its

revenue primarily from “emerging markets” including Poland, Russia, Malaysia, Thailand,

Indonesia, Ecuador, Brazil and Mexico, nor did Old Akazoo even operate in all of the markets it

claimed to; (3) Old Akazoo did not have a “hyper-local” focus or abilities that allowed it to cater

its services to emerging markets; (4) Old Akazoo vastly overstated its claimed size, growth rate,

and geographical reach; (5) Old Akazoo held significantly fewer distribution rights than it claimed;

(6) Old Akazoo had had negligible revenue and subscribers for years; (7) Old Akazoo had been

continuously losing employees and closing offices for years; (8) Old Akazoo’s value was not equal

to at least 80% of the value of MMAC’s net assets; and (9) MMAC had not conducted proper due

diligence of Old Akazoo, and; therefore, the conditions underlying these hypothetical risks had

already materialized in substantial part.




                                                77
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 78 of 135 PageID #: 226




       140.    MMAC shareholders consented to the Merger on the basis of, inter alia, the

materially misleading Proxy/Prospectus, Old Akazoo’s materially false and misleading financial

statements and operational results contained in the Proxy/Prospectus, and statements made to

shareholders and investors in the Company’s press releases and other public statements related to

the Merger. Specifically, MMAC shareholders were denied their right to cast an informed vote on

the Merger because, as the Company has admitted: (1) Old Akazoo materially overstated its

revenue, profits, and cash holdings; (2) Old Akazoo did not operate in 25 countries; (3) Old Akazoo

did not have a strong or experienced management team; (4) Old Akazoo materially overstated its

user base; (5) Old Akazoo did not have a “hyper-local” focus or abilities that allowed it to cater its

services to emerging markets; (6) Old Akazoo vastly overstated its claimed size, growth rate, and

geographical reach; (7) Old Akazoo held significantly fewer distribution rights than it claimed; (8)

Old Akazoo had had negligible revenue and subscribers for years; (9) Old Akazoo had been

continuously losing employees and closing offices for years; (10) Old Akazoo’s value was not

equal to at least 80% of the value of MMAC’s net assets; and (11) MMAC had not conducted

proper due diligence of Old Akazoo.

       141.    Had MMAC shareholders known the truth regarding Old Akazoo’s financial

results, the true value of Old Akazoo’s business, or any indicia of the accounting or operational

fraud on the part of Old Akazoo’s management and/or shareholders, MMAC shareholders would

either have exercised their conversion rights or voted against the Merger, or at least not approved

the transaction according to those values and/or terms. Given the proximity of the shareholder

vote to the September 17, 2019 liquidation deadline, if the transaction had not been approved,

MMAC would have lacked sufficient time to complete another business combination and each

                                                 78
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 79 of 135 PageID #: 227




shareholder of MMAC would have received approximately $10.35 in cash per share of MMAC

common stock.

              4.       Crowe Falsely Certified the Accuracy of Old Akazoo’s Financial
                       Statements Contained in the Registration Statement

       142.   In connection with the Business Combination, Crowe U.K. LLP certified the

accuracy of the information in Old Akazoo’s financial statements, including Old Akazoo’s

financial statements for the periods ended December 31, 2018, 2017 and 2016 and any interim

periods therein. These financial statements were included and incorporated by reference into the

Registration Statement.

       143.   Specifically, the Registration Statement contained a report from Crowe, as Old

Akazoo’s independent registered accounting firm, which stated in relevant part:

       Opinion on the Financial Statements

       We have audited the accompanying consolidated statement of financial position of
       Akazoo Limited (the “Company”) and its subsidiaries (together with the Company,
       the “Group”) as of December 31, 2018, 2017 and 2016 and the related consolidated
       statements of profit or loss and other comprehensive income, changes in equity and
       cash flows for each of the three years in the period ended December 31, 2018, 2017
       and 2016 and the related notes numbered 1 to 21 (collectively referred to as the
       “financial statements”). In our opinion, the financial statements present fairly, in all
       material respects, the consolidated financial position of the Group as at December
       31, 2018, 2017 and 2016 and the consolidated results of its operations and its cash
       flows for each of the three years in the period ended December 31, 2018, 2017 and
       2016 in conformity with International Financial Reporting Standards, as adopted in
       the European Union.

       Basis of Opinion

                                          *       *       *

       Our audits included performing procedures to assess the risks of material
       misstatement of the financial statements, whether due to error or fraud, and
       performing procedures that respond to those risks. Such procedures included
       examining, on a test basis, evidence regarding the amounts and disclosures in the

                                                 79
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 80 of 135 PageID #: 228




       financial statements. Our audits also included evaluating the accounting principles
       used and significant estimates made by management, as well as evaluating the
       overall presentation of the financial statements. We believe that our audits provide
       a reasonable basis for our opinion.

       We have served as the Company’s auditor since 2015.

       144.    The Registration Statement also stated:

                                            EXPERTS

       The balance sheet of Akazoo and its subsidiaries as of December 31, 2018, 2017
       and 2016 and the related consolidated statements of profit or loss and other
       comprehensive income, changes in equity and cash flows for each of the three years
       in the period ended December 31, 2018, 2017 and 2016 included in this proxy
       statement/prospectus has been audited by Crowe U.K. LLP, an independent
       registered public accounting firm as stated in their report appearing herein and is
       included upon reliance of the report of such firm given upon their authority as
       experts in accounting and auditing.

       145.    The foregoing audit opinion was materially false and misleading because Crowe

certified Old Akazoo’s financial statements as materially accurate notwithstanding that, as the

Company admitted, Old Akazoo had materially overstated its financial results, including its profits,

revenues, and cash holdings; as reflected in the Company’s May 1, 2020 6-K and May 21, 2020

press release, Akazoo had had negligible actual revenue for years; the consolidated financial

statements of Old Akazoo for the years ended December 31, 2018, 2017 and 2016 and any interim

periods therein were materially false and misleading and could not be relied upon.

       B.      Materially False and Misleading Statements Post-Merger

               1.      The Completion of the Merger

       146.    On September 11, 2019, Akazoo issued a press release announcing the completion

of its reverse merger with MMAC and the beginning of its shares trading on the NASDAQ under




                                                80
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 81 of 135 PageID #: 229




the symbol “SONG” (the “September Press Release”). The September Press Release also stated

the following regarding the Company’s revenue growth:

       In the first half of 2019, the Company's revenues grew 39% year-over-year. Growth
       is expected to be driven by an array of existing and new partnerships that include
       mobile operators, handset manufacturers, media and partnering mobile applications
       and services, as well as growth in smartphone penetration in their core markets.

       147.    The foregoing statement was materially false and misleading because Akazoo had

materially overstated its revenue, profits, and cash holdings. As reflected in the Company’s May

1, 2020 Form 6-K, the consolidated financial statements of Old Akazoo for the years ended

December 31, 2018, 2017 and 2016 and any interim periods therein, and for the three and six

month periods ended June 30, 2019 and 2018, included in the Company’s September 2019 6-K

were materially false and misleading; and as reflected in the Company’s May 21, 2020 press

release, Akazoo had had negligible actual revenue and subscribers for years.

       148.    The September Press Release touted the Company’s global positioning, stating:

“Akazoo S.A., SONG, operates in 25 countries, including emerging markets that represent the

music streaming industry's fastest growing market opportunities. Akazoo's platform boasts

patented Sonic AI music recommendation and profiling technology, developed to support its

hyper-local strategy.”

       149.    The September Press Release also touted the Company’s subscriber growth,

stating: “In the last 5 years, SONG's premium subscribers have grown from 1.1 million in 2014 to

over 5.3 million today.”

       150.    The foregoing statements were materially false and/or misleading, lacked a

reasonable basis, and/or failed to disclose material adverse facts pertaining to the Company’s

business, operations, and prospects, because, as the Company has admitted: (1) Akazoo materially
                                                 81
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 82 of 135 PageID #: 230




overstated its revenue, profits, and cash holdings; (2) Akazoo did not operate in 25 countries; (3)

Akazoo materially overstated its user base; (4) Akazoo did not have a “hyper-local” focus or

abilities that allowed it to cater its services to emerging markets; (5) Akazoo vastly overstated its

claimed size, growth rate, and geographical reach; (6) Akazoo held significantly fewer distribution

rights than it claimed; (7) Akazoo had had negligible revenue and subscribers for years; and (8)

Akazoo had been continuously losing employees and closing offices for years.

               2.      Akazoo’s September 2019 Form 20-F

       151.    On September 17, 2019, Akazoo filed with the SEC a Form 20-F (the “September

2019 20-F”) signed by Zervos.        The September 2019 20-F incorporated by reference the

disclosures, risk factors, and financial statements included in the Proxy/Prospectus dated August

15, 2019.

       152.    In addition to the risk factors and disclosures incorporated by reference from the

Proxy/Prospectus, the Form 20-F listed additional risks and uncertainties, including but not limited

to the following:

       · expectations regarding our strategies and future financial performance, including
       our future business plans or objectives, prospective performance and opportunities,
       and competitors, revenues, customer acquisition and retention, products and
       services, pricing, marketing plans, operating expenses, market trends, liquidity,
       cash flows and uses of cash, capital expenditures, and our ability to maintain access
       to content and manage license relationships, and to invest in growth initiatives and
       pursue acquisition opportunities;

       · the possibility that we may be adversely affected by other economic, business,
       and/or competitive factors;

       · financial performance;

       · operational risk



                                                 82
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 83 of 135 PageID #: 231




       153.    The foregoing statement was materially false and/or misleading, lacked a

reasonable basis, and/or failed to disclose material adverse facts pertaining to the Company’s

business, operations, and prospects, because, as the Company has admitted: (1) Akazoo had

materially overstated its revenue, profits, and cash holdings; (2) Akazoo vastly overstated its

claimed size, growth rate, and geographical reach; (3) Akazoo had had negligible revenue and

subscribers for years; (4) Akazoo materially overstated its user base; (5) Akazoo did not have a

“hyper-local” focus or abilities that allowed it to cater its services to emerging markets; (6) Akazoo

had been continuously losing employees and closing offices for years; (7) Akazoo held

significantly fewer distribution rights than it claimed; and, therefore, the conditions underlying

these hypothetical risks had already materialized in substantial part.

       154.    The 20-F further showed the capitalization of Akazoo as of December 31, 2018,

taking into effect the adjustments to reflect the Merger as of September 11, 2019:




                                                 83
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 84 of 135 PageID #: 232




       155.   The foregoing statements were materially false and misleading because Akazoo had

materially overstated its revenue, profits, and cash holdings. As reflected in the Company’s May

1, 2020 Form 6-K, the consolidated financial statements of Old Akazoo for the years ended

December 31, 2018, 2017 and 2016 and any interim periods therein, and for the three and six

month periods ended June 30, 2019 and 2018, included in the Company’s September 2019 6-K

were materially false and misleading; and as reflected in the Company’s May 21, 2020 press

release, Akazoo had had negligible actual revenue and subscribers for years.

       156.   The September 2019 20-F additionally touted Akazoo’s proven track record of

success and assured investors that such success would continue:

       Akazoo operates in 25 countries, including emerging markets that represent some
       of the music streaming industry's fastest growing market opportunities. Akazoo's
                                               84
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 85 of 135 PageID #: 233




        platform boasts patented Sonic AI music recommendation and profiling
        technology, developed to support its hyper-local strategy.

        In the last 5 years, Akazoo's premium subscribers have grown from 1.1 million
        in 2014 to over 5.3 million today. In the first half of 2019, the Company's
        revenues grew 39% year-over-year.

        Growth is expected to be driven by an array of existing and new partnerships that
        include mobile operators, handset manufacturers, media and partnering mobile
        applications and services, as well as growth in smartphone penetration in their core
        markets. In this regard the company will pursue commercial agreements with
        among others, international social networking services, transportation companies
        and mobile operators, the customers of each of which are interested in consuming
        music.

        157.    Also attached to the 20-F was an investor presentation (the “August 2019 Investor

Presentation”) which included slides touting Akazoo’s finances, distribution rights, geographic

reach, “hyper-local” focus, and user base similar to those included in the January 2019 Investor

Presentation.

        158.    The August 2019 Investor Presentation claimed that Akazoo had garnered even

more registered users and subscribers since the January 2019 Investor Presentation. Indeed, the

August 2019 Investor Presentation claimed that Akazoo now had 41 million registered users and

5.3 million subscribers.

        159.    The August 2019 Investor Presentation also displayed Old Akazoo’s historical

financial results, with revenue increasing rapidly and significantly over the years from 2015-2018,

and its projected financial results.

        160.    The foregoing statements about Akazoo’s financial results and the Company’s

financial projections were materially false and misleading because, as the Company has admitted,

Akazoo had materially overstated its revenue, profits, and cash holdings. As reflected in the

Company’s May 1, 2020 Form 6-K, the consolidated financial statements of Old Akazoo for the
                                                85
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 86 of 135 PageID #: 234




years ended December 31, 2018, 2017 and 2016 and any interim periods therein, and for the three

and six month periods ended June 30, 2019 and 2018, included in the Company’s September 2019

6-K were materially false and misleading; and as reflected in the Company’s May 21, 2020 press

release, Akazoo had had negligible actual revenue and subscribers for years.

       161.    Further, the foregoing statements were materially false and/or misleading, lacked a

reasonable basis, and/or failed to disclose material adverse facts pertaining to the Company’s

business, operations, and prospect, because, as the Company has admitted: (1) Akazoo did not

operate in 25 countries; (2) Akazoo materially overstated its user base; (3) Akazoo did not have a

“hyper-local” focus or abilities that allowed it to cater its services to emerging markets; (4) Akazoo

vastly overstated its claimed size, growth rate, and geographical reach; (5) Akazoo held

significantly fewer distribution rights than it claimed; (6) Akazoo had had negligible revenue and

subscribers for years; and (7) Akazoo had been continuously losing employees and closing offices

for years.

               3.      Akazoo’s September 18, 2019 Form F-3 Registration Statement

       162.    On September 18, 2019, Akazoo filed a Form F-3 Registration Statement (“F-3”)

with the SEC, in connection with an offering of the shares purchased in the PIPE Financing

agreement.    The F-3 was signed by Zervos, Schreuder, Dickey, Dimitropoulos, Lapcevic,

Stephanopoulos, Roche, and Macridis.

       163.    The F-3 incorporated by reference Akazoo’s 20-F, filed on September 17, 2019,

and as such, incorporated by reference the false and misleading statements made in the

Proxy/Prospectus, and Akazoo’s 20-F.

               4.      Akazoo’s 2Q 2019 Financial Results

                                                 86
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 87 of 135 PageID #: 235




       164.   On September 27, 2019, Akazoo filed with the SEC a Form 6-K, signed by

Defendant Zervos, which provided the financial statements of Akazoo and MMAC before the

merger (the “September 2019 6-K”) and announced Akazoo’s 2Q 2019 financial results. The

September 2019 6-K provided the following regarding Akazoo’s finances:




                                        *      *      *




                                        *      *      *




       165.   The foregoing statements about Akazoo’s financial results and the Company’s

financial projections were materially false and misleading because, as the Company has admitted,

Akazoo materially overstated its revenue, profits, and cash holdings.      As reflected in the

Company’s May 1, 2020 Form 6-K, the consolidated financial statements of Old Akazoo for the


                                              87
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 88 of 135 PageID #: 236




years ended December 31, 2018, 2017 and 2016 and any interim periods therein, and for the three

and six month periods ended June 30, 2019 and 2018, included in the Company’s September 2019

6-K were materially false and misleading; and as reflected in the Company’s May 21, 2020 press

release, Akazoo had had negligible actual revenue and subscribers for years.

       166.    The September 6-K further stated:

       As of June 30, 2019, we operated in 25 separate markets, providing our
       Subscribers over 45 million unique musical tracks….At the moment, we are present
       in Eastern Europe, South-East Asia, Latin America and Africa.
                                        *      *       *

       As of June 30, 2019, we had approximately 5.3 million Subscribers, 32% growth
       year-over-year. Our Registered Users have grown 38% over the same period,
       from 31.4 million to 43.3 million. In line with our growth in Subscribers and
       Registered Users, our revenues have shown strong growth as well. Gross margin
       has shown an upward trend in this period with our EBITDA increasing over time
       as well. We intend to continue to invest in adding Subscribers and Registered Users
       to increase our revenues and operating profits over time while remaining EBITDA
       positive. Our profitability has been partly due to our strong focus on emerging
       markets where we can offer a high quality service of global standards while using
       a hyper-local strategy. The localized strategy includes adapting our user
       interface, content, billing options and price levels to local standards….As of June
       30, 2019 and 2018, we had approximately 5.3 million and 4.0 million Subscribers,
       respectively.

       167.    The foregoing statements were materially false and/or misleading, lacked a

reasonable basis, and/or failed to disclose material adverse facts pertaining to the Company’s

business, operations, and prospects, because, as the Company has admitted: (1) Akazoo materially

overstated its revenue, profits, and cash holdings; (2) Akazoo did not operate in 25 countries; (3)

Akazoo was not “profitable”; (4) Akazoo materially overstated its user base; (5) Akazoo did not

have a “hyper-local” focus or abilities that allowed it to cater its services to emerging markets; (6)

Akazoo vastly overstated its claimed size, growth rate, and geographical reach; (7) Akazoo held

significantly fewer distribution rights than it claimed; (8) Akazoo had had negligible revenue and
                                                 88
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 89 of 135 PageID #: 237




subscribers for years; and (9) Akazoo had been continuously losing employees and closing offices

for years.

       168.      Further, the September 6-K identified potential risk factors that could adversely

impact the Company’s results, including:

             •   our ability to attract prospective Subscribers (as defined herein) and to retain
                 existing Subscribers;

             •   our dependence upon third-party label licenses for musical compositions;

             •   our ability to comply with the many complex, international license
                 agreements to which we are a party;

             •   our lack of control over the providers of our content and their effect on our
                 access to their music and other content;

             •   our ability to generate sufficient revenue to be profitable or to generate
                 positive cash flow on a sustained basis;

             •   risk associated with market fluctuations and potential downturns.

       169.      The foregoing statements were materially false and/or misleading, lacked a

reasonable basis, and/or failed to disclose material adverse facts pertaining to the Company’s

business, operations, and prospects, because, as the Company has admitted: (1) Akazoo materially

overstated its revenue, profits, and cash holdings; (2) Akazoo did not operate in 25 countries; (3)

Akazoo was not “profitable”; (4) Akazoo materially overstated its user base; (5) Akazoo did not

have a “hyper-local” focus or abilities that allowed it to cater its services to emerging markets; (6)

Akazoo vastly overstated its claimed size, growth rate, and geographical reach; (7) Akazoo held

significantly fewer distribution rights than it claimed; (8) Akazoo had had negligible revenue and

subscribers for years; (9) Akazoo had been continuously losing employees and closing offices for




                                                   89
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 90 of 135 PageID #: 238




years; and, therefore, the conditions underlying these hypothetical risks had already materialized

in substantial part.

                5.     Akazoo’s 3Q 2019 Financial Results

        170.    On December 9, 2019, Akazoo filed a Form 6-K with the SEC, signed by Zervos,

and issued a press release entitled “Akazoo Reports Third Quarter 2019 Results” (the “3Q 19

Results”). The 3Q 19 Results stated the following regarding the Company’s revenue and cash:

            •   Q3 Revenue of €35.0 Million, Up 24% YoY

            •   Nine Month 2019 Adjusted EBITDA of €11.3 Million – Ahead of FY 2019
                Guidance of €11m

            •   Raising FY 2019 Revenue Guidance from €134 Million to €136.5 Million
                - up 30% YoY with QoQ revenue growth accelerating in Q4

                                        *          *    *

        Revenues increased 24% to €35.0 compared to €28.1 million in the third quarter
        of 2018, driven principally by ongoing user acquisition spending with Eastern
        European and select LATAM territories leading growth trends.

                                        *          *    *

        Interim Condensed Consolidated Statement of Operations

        (Unaudited)

        (in € thousands, except share and per share data)



                                      Three months                   Nine months

                                            ended                       ended

                                      September 30,                 September 30,

                                            2019            2018        2019           2018


                                                   90
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 91 of 135 PageID #: 239




       Revenues                               34,959       28,095            99,480       74,550



       171.    The foregoing statements about Akazoo’s financial results and the Company’s

financial projections were materially false and misleading because, as the Company has admitted:

(1) as reflected in the Company’s May 1, 2020 Form 6-K, the consolidated financial statements of

Old Akazoo for the years ended December 31, 2018, 2017 and 2016 and any interim periods

therein, and for the three and six-month periods ended June 30, 2019 and 2018, included in the

Company’s September 2019 6-K were materially false and misleading; (2) the Company’s

consolidated financial statements for the three and nine-month periods ending September 30, 2019

and 2018, included in the Company’s December 9, 2019 6-K were materially false and misleading;

and (3) as reflected in the Company’s May 21, 2020 press release, Akazoo had had negligible

actual revenue and subscribers for years.

       172.    The 3Q 19 Results provided that subscribers increased from 4.3 million to 5.5

million from the third quarter 2018 to the third quarter 2019, a 28% increase. The 3Q 19 Results

also provided that registered users increased from 37.8 million to 44.4 million from the third

quarter 2018 to the third quarter 2019, an 18% increase.

       173.    The 3Q 19 Results quoted Zervos as follows:

       We are pleased with the solid revenue and subscriber growth in the third quarter
       and first nine months of the year. Additionally, we are excited about being well
       capitalised following the closing of the equity financing late in Q3. As we deploy
       new growth proceeds, our quarter-over-quarter revenue growth has accelerated in
       the fourth quarter. In 2020, we expect to see the initial benefits from increased user
       acquisition initiatives and spending and new partnerships such as our recently
       announced Rakuten Viber global strategic partnership.



                                                91
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 92 of 135 PageID #: 240




       174.    The foregoing statements were materially false and/or misleading, lacked a

reasonable basis, and/or failed to disclose material adverse facts pertaining to the Company’s

business, operations, and prospects, because, as the Company has admitted: (1) Akazoo materially

overstated its revenue, profits, and cash holdings; (2) Akazoo was not “well capitalized”; (3)

Akazoo materially overstated its user base; (4) Akazoo did not have a “hyper-local” focus or

abilities that allowed it to cater its services to emerging markets; (5) Akazoo vastly overstated its

claimed size, growth rate, and geographical reach; (6) Akazoo held significantly fewer distribution

rights than it claimed; (8) Akazoo had had negligible revenue and subscribers for years; and (9)

Akazoo had been continuously losing employees and closing offices for years.

               6.      The March 19, 2020 Investor Presentation

       175.    On March 19, 2020, Akazoo released an investor presentation (the “Presentation”).

The Presentation touted the Company’s financial position:




                                                 92
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 93 of 135 PageID #: 241




                                      93
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 94 of 135 PageID #: 242




       176.    The Presentation also touted the Company’s global reach, music distribution rights,

and deep local knowledge and abilities with substantially the same slides as the Company’s

January 2019 Investor Presentation cited above and the following, in pertinent part:




                                               94
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 95 of 135 PageID #: 243




       177.    The foregoing statements were materially false and/or misleading, lacked a

reasonable basis, and/or failed to disclose material adverse facts pertaining to the Company’s

business, operations, and prospects, because, as the Company has admitted: (1) Akazoo materially

overstated its revenue, profits, and cash holdings; (2) Akazoo was not “well positioned for

continued growth” nor was it “profitable”; (3) Akazoo materially overstated its user base; (4)

Akazoo did not have a “hyper-local” focus or abilities that allowed it to cater its services to

emerging markets; (5) Akazoo vastly overstated its claimed size, growth rate, and geographical

reach; (6) Akazoo held significantly fewer distribution rights than it claimed; (8) Akazoo had had




                                               95
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 96 of 135 PageID #: 244




negligible revenue and subscribers for years; and; (9) Akazoo had been continuously losing

employees and closing offices for years.

               7.      The Company Partially Discloses the Truth

       178.    On April 22, 2020, the Company issued a press release entitled, “Akazoo

Announces Formation of Independent Special Committee” and filed a Form 6-K with the SEC on

April 23, 2020, signed by Zervos, including the press release. The press release announced the

formation of an independent special committee to investigate the issues raised by the QCM Report,

which had alleged, among other things, that: (1) Akazoo had lied about its revenue, profits, cash

holdings, and other financial results; (2) Akazoo had been losing employees and closing offices;

(3) Akazoo did not operate in 25 countries; (4) Akazoo did not have the licensing and distribution

agreements it claimed to have; and (5) Akazoo did not have a “hyper-local” focus or abilities that

enabled it to uniquely cater to its target markets.

       179.    The press release stated: “Akazoo has no reason to believe the accuracy of this

[QCM] Report, which the Company believes QCM issued in order to cause a decline in Akazoo’s

stock price and profit at the expense of the Company’s shareholders….The Company cautions that

Akazoo shareholders should exercise caution in relying on the information contained in this

Report[.]”

       180.    The foregoing statement was materially false and misleading because, as disclosed

by the Company in a Form 6-K filed with the SEC on May 1, 2020 and the Company’s press

release dated May 21, 2020, as a result of Akazoo’s investigation by its independent special

committee: (1) Zervos was terminated for cause and asked to resign from the Board; (2) certain of

the Company’s financial and operational information previously reported could not be verified;

                                                  96
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 97 of 135 PageID #: 245




(3) the consolidated financial statements of: (i) Old Akazoo for the years ended December 31,

2018, 2017 and 2016 and any interim periods therein, and for the three and six-month periods

ended June 30, 2019 and 2018, included in the Company’s September 2019 6-K were materially

false and misleading; (ii) the Company’s consolidated financial statements for the three and nine-

month periods ending September 30, 2019 and 2018, included in the Company’s December 9,

2019 6-K were materially false and misleading; (4) Akazoo had had negligible actual revenue and

subscribers for years; and (5) former members of Akazoo’s management and associates had

participated in a scheme to falsify its books and records.

       181.     The press release further stated, in part:

       Akazoo is a global on-demand music and audio streaming and media and A.I.
       technology company, founded in 2010, with a focus on emerging markets and a
       presence in 25 countries….Akazoo is equipped with a world-class mobile
       application and user experience which works seamlessly across a multitude of mobile
       devices and provides a high-quality user experience across a range of mobile
       networks[.]

       182.     The foregoing statement was materially false and/or misleading, lacked a

reasonable basis, and/or failed to disclose material adverse facts pertaining to the Company’s

business, operations, and prospects, because, as the Company has admitted: (1) Akazoo did not

operate in 25 countries; (2) Akazoo did not have a “hyper-local” focus or abilities that allowed it

to cater its services to emerging markets; (3) Akazoo vastly overstated its claimed size, growth

rate, and geographical reach; (4) Akazoo held significantly fewer distribution rights than it

claimed; and (5) Akazoo had had negligible revenue and subscribers for years.

                      VI.     ADDITIONAL SCIENTER ALLEGATIONS

           a.


                                                  97
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 98 of 135 PageID #: 246




       A.      The Old Akazoo Defendants’ Scienter

               1.     The Company Admitted the Old Akazoo Defendants Defrauded

               Investors

       183.    On May 1, 2020, and May 21, 2020, the Company acknowledged and conceded

that the Old Akazoo Defendants acted with scienter.

       184.    On May 1, 2020, Akazoo filed with the SEC a Form 6-K which announced that the

Company had terminated Zervos as CEO “for cause” and that Zervos had been asked to resign as

a member of the Board. The 6-K further stated that the Company was unable to verify “certain

operational and financial information” and that investors could no longer rely upon the Company’s

previously issued financial statements. The 6-K provided the following, in pertinent part:

       Appointment of Interim CEO; Termination of Chief Executive Officer

       On May 1, 2020, the Board of Directors (the “Board”) of Akazoo S.A. (the
       “Company”) announced the appointment of Michael Knott as interim Chief
       Executive Officer, effective immediately. This followed the decision by the Board
       to terminate Apostolos N. Zervos as Chief Executive Officer for cause. The Board
       has also requested that Mr. Zervos resign as a member of the Board.

                                        *       *      *

       The Special Committee has nonetheless been unable to verify certain operational
       and financial information previously reported by the Company. Accordingly, the
       Special Committee has concluded that the consolidated financial statements (i)
       of Akazoo Limited for the years ended December 31, 2018, 2017 and 2016 (and
       any interim periods therein) audited by the Company’s former independent
       registered public accounting firm and included or incorporated by reference in
       the Company’s Shell Company Report on Form 20-F filed with the U.S.
       Securities and Exchange Commission (the “SEC”) on September 17, 2019; (ii)
       of Akazoo Limited for the three- and six-month periods ended June 30, 2019 and
       2018 included in the Company’s Report on Form 6-K furnished to the SEC on
       September 27, 2019; and (iii) of the Company for the three- and nine-month
       periods ended September 30, 2019 and 2018 included in the Company’s Report
       on Form 6-K furnished to the SEC on December 9, 2019 should no longer be

                                               98
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 99 of 135 PageID #: 247




       relied upon due to the possibility that such financial statements contain material
       errors.
       185. Further, on May 21, 2020, the Company issued a press release, which disclosed that

the Old Akazoo Defendants had defrauded investors by materially misrepresenting the business,

operations and financial results of the Company, including the due diligence materials that had

been provided to MMAC in connection with the Merger. Specifically, the Company stated:

       The Special Committee, with the assistance of outside counsel and advisors, has
       substantially completed the Investigation and determined that former members of
       Akazoo’s management team and associates defrauded Akazoo’s investors,
       including the predecessor SPAC acquiring entity Modern Media Acquisition Corp.
       (“MMAC”), by materially misrepresenting Akazoo’s business, operations, and
       financial results as part of a multi-year fraud.

       . . . Subsequently, the Special Committee has determined, among other things, that
       Akazoo’s historical financial statements were materially false and misleading, that
       Akazoo has had only negligible actual revenue and subscribers for years and that
       former members of Akazoo management and associates participated in a
       sophisticated scheme to falsify Akazoo’s books and records, including due
       diligence materials provided to MMAC and its legal, financial, and other advisors
       in connection with the Akazoo business combination in 2019.

       186.   As a result, the Company has sought to unwind the original Business Combination

between MMAC and Akazoo. In so doing, the Company has admitted that the Old Akazoo

Defendants, who were high-ranking, managerial executives and officers of Old Akazoo—a

company that only had 26 employees as of the Merger—and who were responsible for providing

MMAC with Old Akazoo’s due diligence materials, knowingly and intentionally falsified Old

Akazoo’s books and records and defrauded investors.

              2.      The Old Akazoo Defendants had a Financial Motive to Conceal

              Material Facts




                                               99
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 100 of 135 PageID #: 248




        187.    The Old Akazoo Defendants were highly motivated to misrepresent the financial

 results and operations of Akazoo Limited in order to complete the Business Combination, as each

 of them was to receive significant financial benefits.

        188.    Upon the closing of the Business Combination, Zervos would receive a €1 million

 bonus and would beneficially own 506,751 shares of the Company; Dimitropoulos would

 beneficially own 24,514,662 shares, or 50.0% of the Company; and Schreuder would have a

 lucrative employment arrangement whereby he would receive a base salary of $450,000 per year,

 and be eligible to receive a bonus in the amount of up to 60% of his base salary each year depending

 upon the Company achieving its revenue and subscriber goals; additionally, Schreuder would

 beneficially own approximately 354,725 shares of the Company.

        189.    Based on the $5.27 trading price of Akazoo shares upon the closing of the Business

 Combination, the Old Akazoo Defendants held an aggregate value of approximately $133.7

 million worth of Akazoo shares.

        B.      Dickey and the MMAC Director Defendants’ Scienter

                1.      Dickey and the MMAC Director Defendants had a Financial Motive to
                        Proceed with the Merger

        190.    MMAC’s IPO, which was completed on May 17, 2017, generated $209 million in

 net proceeds. MMAC’s original deadline to complete a business transaction was 18 months after

 the IPO, or 21 months, if MMAC had reached an agreement in principle, letter of intent or

 definitive agreement with a target business. In other words, MMAC had until either November

 17, 2018, or February 17, 2019 to complete a business combination. If MMAC had not completed

 a business combination in time, its corporate existence would cease, except for purposes of

 winding up its affairs and liquidating. As such, MMAC was required to hold the approximately
                                               100
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 101 of 135 PageID #: 249




 $209 million of proceeds from its IPO in a trust account, which were to be released only upon the

 consummation of a business combination or liquidation.

        191.    In connection with MMAC’s IPO, the initial stockholders, Dickey, Faulstich,

 Brokaw, and White, issued themselves 5,175,000 shares for an aggregate price of $25,000, and the

 Sponsor (which Dickey had a 50% indirect interest in) purchased 7,320,000 warrants

 simultaneously with the IPO for an aggregate price of $7,320,000. Such common stock and

 warrants had an aggregate market value of approximately $55,254,408 on the record date of

 August 9, 2019. These initial stockholders agreed to waive their right to participate in a liquidation

 distribution with respect to their initial shares if MMAC did not complete a business combination

 by the deadline. Thus, if MMAC did not meet its deadline to complete a business combination,

 the initial stockholders’ shares and warrant would be rendered worthless.

        192.    MMAC announced that it had entered a letter of intent with a target business on

 November 8, 2018, giving it until February 17, 2019 to complete the business combination. But

 as the February 17, 2019 was looming, it became apparent to MMAC that it would be unable to

 make the deadline and in February 2019, MMAC held a vote which approved the extension of the

 deadline from February 17, 2019 to June 17, 2019.

        193.    Pursuant to MMAC’s Second and Amended Restated Certificate of Incorporation,

 MMAC was required to give stockholders the option to redeem all or a portion of their public

 shares upon approval of any amendment to its Certificate of Incorporation, including any

 amendment that would change MMAC’s deadline to complete a business combination.                    In

 connection with MMAC’s extension until June 17, 2019 to complete a business combination,



                                                  101
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 102 of 135 PageID #: 250




 nearly 6 million public shares were redeemed, leaving MMAC with $152 million in its trust

 account.

        194.    As the June 17, 2019 was looming, it became apparent yet again to MMAC that it

 would be unable to make its deadline. MMAC was forced to hold another vote in June 2019 to

 extend the deadline a second time to September 17, 2019, which was approved. However, in

 connection with MMAC’s second extension, nearly 13.35 public shares were redeemed, leaving

 MMAC with only approximately $14.7 million remaining in its trust account.

        195.    MMAC was under immense pressure upon its IPO to complete a business

 combination by its deadline. As the original deadline loomed and passed, MMAC faced increasing

 pressure to complete the business combination by its first extended deadline, which had depleted

 $57 million from its trust account. By the time of MMAC’s vote to extend the deadline a second

 time, which left MMAC with a mere $14.7 million in trust, Dickey and the MMAC Directors were

 facing a real risk that their business venture would fail. As such, Dickey and the MMAC Director

 Defendants had a financial motive to rush the completion of the Merger with Akazoo Limited, and

 to either conduct their due diligence with severely reckless disregard, or to knowingly conceal

 material adverse facts about Akazoo Limited’s business, finances, operations and prospects.

                2.      Dickey and the MMAC Director Defendants Claimed to have
                        Conducted Extensive Due Diligence

        196.    If in fact Dickey and the MMAC Director Defendants had been conducting proper

 due diligence, and conducted the substantial review starting in June 2018 that they claimed to have

 performed, they would have uncovered that Akazoo Limited: had negligible amounts of revenue

 and subscribers; did not operate in 25 countries; did not have a “hyper-local” focus or abilities that

 allowed it to cater to emerging markets, nor did Akazoo Limited even operate in all of the emerging
                                                  102
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 103 of 135 PageID #: 251




 markets it claimed to; did not have the licensing agreements it claimed to have; did not have strong

 and experienced management; had been losing employees and closing offices for years; and was

 not growing or profitable. Thus, Dickey and the MMAC Director Defendants were severely

 reckless in their due diligence, or, they conducted proper due diligence and knowingly concealed

 material adverse information from investors.

        197.    Moreover, it is implausible that Dickey and the MMAC Directors Defendants’ due

 diligence, which purportedly included: research on comparable companies; research on the global

 music streaming industry; review of Old Akazoo’s reports relating to financial, accounting, tax

 and legal diligence; review of Old Akazoo’s material contracts, intellectual property matters, labor

 matters, and financial, tax, legal, and accounting diligence; and, even included Dickey visiting

 Old Akazoo’s London and Greece locations to conduct on-site due diligence, would not have

 uncovered this information, as was disclosed after the Merger.

        198.    Further, both Zervos, Dimitropoulos and Akazoo Limited’s parent company had

 previously been associated with accusations of fraud. Before founding Akazoo Limited, Zervos

 had previously worked as a Senior Manager at Velti Plc, a Greek company which filed for

 bankruptcy in the U.S. and collapsed in 2013 amidst allegations of fraud, and has had a number of

 securities class actions brought against it. Zervos then served as Chief Strategy Officer at

 InternetQ from October 2010 until July 2015.

        199.    Dimitropoulos was the founder and CEO of InternetQ, which was listed on the

 London AIM market until about early 2016 when it was taken private amidst allegations of fraud.

 Thereafter, InternetQ spun off Akazoo Limited and listed it on the U.S. market through a reverse



                                                 103
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 104 of 135 PageID #: 252




 merger with a cash shell. InternetQ was the ultimate parent company of Akazoo Limited and

 would have a 41.2% beneficial interest in Akazoo upon the Merger.

         200.    If Dickey and the MMAC Director Defendants had conducted proper due diligence

 as they claimed to have, they would have discovered that the parent company of their target

 business had been embroiled in allegations of fraud, and that the CEO and founder of their target

 business had previously been a senior manager of a company that had collapsed amidst allegations

 of fraud. The only reasonable inference is that Dickey and the MMAC Director Defendants had

 knowledge of, or were reckless in not knowing that Akazoo Limited’s founder/CEO and director

 who would serve in executive capacities at Akazoo upon the Merger, were not strong and

 experienced managers that were capable of growing the Company, and that they had previously

 defrauded countless investors.

         201.    Additionally, Roche and Macridis in announcing their resignations from Akazoo,

 confirmed that the serious problems identified by the QCM Report had been apparent to them from

 the outset, stating:

          We have been clear with the rest of the board from the outset that an
         independent, forensic and thorough investigation, with complete transparency of
         results to shareholders, is in the best interests of the Company.

         202.    That Roche and Macridis had identified serious problems with the Company from

 the outset of their tenure with the Company further supports the inference that Dickey and the

 MMAC Director Defendants had knowledge of, or were reckless in not knowing the material

 adverse facts about the Company that came to light in the QCM Report.

         203.    Accordingly, the only reasonable inference that can be made from Dickey and the

 MMAC Director Defendants’ representations as to their extensive due diligence efforts, is that

                                               104
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 105 of 135 PageID #: 253




 these defendants had knowledge of, or were reckless in not knowing that Old Akazoo: had

 negligible amounts of revenue and subscribers; did not operate in 25 countries; did not have a

 “hyper-local” focus or abilities that allowed it to cater to emerging markets, nor did Akazoo

 Limited even operate in all of the emerging markets it claimed to; did not have the licensing

 agreements it claimed to have; did not have strong and experienced management; had been losing

 employees and closing offices for years; and was not growing or profitable.

               3.      The Magnitude of Akazoo’s Fraud Supports a Strong Inference of
                       Scienter


        204.   The sheer magnitude of the fraud, as admitted by the Company, supports a strong

 inference of scienter. As the Company admitted on May 1, 2020 and May 21, 2020, the

 information that Dickey and the MMAC Directors relied upon, incorporated by reference, and

 based their representations about Akazoo’s business, operations, and prospects on, “could not be

 verified,” and Akazoo “has had only negligible actual revenue and subscribers for years.”

        205.   Despite Akazoo’s repeated claims to the contrary: Akazoo did not operate in 25

 countries, it only operated in five countries; Akazoo did not have functioning offices in London

 and Luxembourg; Akazoo did not have over five million subscribers, it had a “negligible” number

 of them; Akazoo was not generating increasing amounts of millions in revenue each year, it had

 only “negligible” actual revenue and had paid zero taxes for the last four years; Akazoo was not

 growing or profitable, it had been losing employees and closing offices for years, going from 45

 employees as of December 31, 2016, to just 26 employees as of December 31, 2018. The

 magnitude of the discrepancies between the truth and what was presented to investors is such that

 it is implausible that Dickey and the MMAC Director Defendants did not know the truth.

                                               105
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 106 of 135 PageID #: 254




        206.    Moreover, if Old Akazoo’s operational and financial information could not be

 verified as of May 1, 2020, the only reasonable inference is that this same information was not

 verifiable before the Merger either. Thus, the only reasonable inference is that Dickey and the

 MMAC Director Defendants knew, or recklessly disregarded, and failed to disclose material

 adverse facts about Old Akazoo’s business, financial results, operations and prospects before the

 Merger, and Dickey, who continued as Akazoo’s Chairman after the Merger, continued to conceal

 these material adverse facts from investors after the Merger as well.

                4.     Dickey and the MMAC Director Defendants Held Themselves Out as
                       Experienced Businesspeople with Particular Expertise


        207.    Dickey and the MMAC Director Defendants were charged with one basic goal:

 acquire a company with the funds raised by MMAC’s IPO. The reason why investors were willing

 to fund them with $209 million was because of Dickey and the MMAC Director Defendants’

 financial sophistication, experience in the media and entertainment industry, experience finding

 target companies, negotiating transactions, and completing acquisitions.

        208.    In connection with MMAC’s IPO, Dickey and the MMAC Director Defendants

 held themselves out as sophisticated veterans in the arena of mergers and acquisitions and

 conducting due diligence and claimed that they had “extensive experience in both consummating

 media industry transactions and operating media companies” such that they had the sophistication

 and experience necessary to find a suitable business target, conduct due diligence, and negotiate

 and complete the acquisition.

        209.    As evidence of their extensive experience and their abilities, Dickey and the

 MMAC Director Defendants did not obtain a fairness opinion as to the valuation of Akazoo

                                                106
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 107 of 135 PageID #: 255




 Limited. The Proxy/Prospectus claimed “The officers and directors of MMAC have substantial

 experience in evaluating the operating and financial merits of companies from a wide range of

 industries, and in mergers and acquisitions. . . [which] enabled them to make the necessary

 evaluations and determinations regarding the Business Combination.”

        210.    After completing MMAC’s IPO, and up until the Business Combination, Dickey

 and the MMAC Director Defendants held themselves out to investors as highly experienced

 businesspeople with extensive educational and professional qualifications.

        211.    In light of Dickey and the MMAC Director Defendants’ purported extensive

 qualifications, the only reasonable inference that can be made is that these defendants had

 knowledge of, or were reckless in not knowing that Old Akazoo: had negligible amounts of

 revenue and subscribers; did not operate in 25 countries; did not have a “hyper-local” focus or

 abilities that allowed it to cater to emerging markets, nor did Akazoo Limited even operate in all

 of the emerging markets it claimed to; did not have the licensing agreements it claimed to have;

 did not have strong and experienced management; had been losing employees and closing offices

 for years; and was not growing or profitable.

        C.      Crowe’s Scienter

        212.    Crowe, Old Akazoo’s auditor of its financial statements for the years ended

 December 31, 2018, 2017, and 2016, and any interim periods therein, which were included with

 the Registration Statement, and who continued on as the Company’s auditor after the Merger, gave

 Old Akazoo unqualified, clean audit opinions. Crowe served as Old Akazoo’s auditor since 2015.

        213.    Crowe represented that:

        Our audits included performing procedures to assess the risks of material
        misstatement of the financial statements, whether due to error or fraud, and
                                             107
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 108 of 135 PageID #: 256




        performing procedures that respond to those risks. Such procedures included
        examining, on a test basis, evidence regarding the amounts and disclosures in the
        financial statements. Our audits also included evaluating the accounting principles
        used and significant estimates made by management, as well as evaluating the
        overall presentation of the financial statements. We believe that our audits provide
        a reasonable basis for our opinion.

        214.    However, as the Company admitted, after conducting an investigation that lasted

 about one week, all of the financial statements that Crowe had attested to the accuracy and

 adequacy of, and gave clean, unqualified audit opinions for, were materially false and misleading.

 Further, the Company admitted that it had had negligible actual revenues for years.

        215.    The magnitude of the discrepancies in Old Akazoo’s reported financial results and

 the truth, the fact that Crowe issued clean audit opinions for three fiscal years and had been Old

 Akazoo’s auditor starting in 2015 and was to continue on as Akazoo’s auditor post-Merger, and

 Macridis and Roche’s disclosure that they had “from the outset” believed that an independent,

 thorough, forensic accounting was in the best interests of the Company’s shareholders, support a

 strong inference of Crowe’s scienter.

        216.    Whether Crowe failed to evaluate and investigate Old Akazoo’s financial results,

 including its revenues, or performed its evaluation and disregarded the results of its audit

 procedures indicating that Old Akazoo had materially misstated its financial results, including that

 Old Akazoo had virtually no revenue for years, its actions were knowing or reckless, and its audit

 opinions false. Crowe’s audit opinions amounted to no audit at all.

        D.      The Akazoo Director Defendants’ Scienter

        217.    Upon the completion of the Merger, the Akazoo Director Defendants were

 appointed as directors of the Company and the only members of its Audit Committee. Further, in

 December 2019, each of the four Akazoo Director Defendants were appointed as independent
                                          108
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 109 of 135 PageID #: 257




 directors of the Company. The Akazoo Director Defendants signed the Company’s

 proxy/prospectus filed with the SEC on September 18, 2019, which incorporated by reference the

 Company’s September 2019 20-F, and the Proxy/Prospectus of August 15, 2019 and the false

 and/or misleading statements and omissions therein.

         218.   Their duties and responsibilities as Audit Committee members, as stated in the

 Company’s Form 20-F filed with the SEC on September 17, 2019, were as follows:

         The Audit Committee provides assistance to our board of directors in fulfilling their
         responsibilities to shareholders, and investment community relating to our
         corporate accounting, reporting practices, and the quality and integrity of our
         financial reports. The Audit Committee, among other duties, recommends the
         independent auditors to be selected to audit our consolidated financial statements,
         meets with our independent auditors and financial management to review the scope
         of the proposed audit for the current year and the audit procedures to be utilized,
         reviews with the independent auditors, and financial and accounting personnel, the
         adequacy and effectiveness of our accounting and financial controls, and reviews
         the consolidated financial statements contained in the annual report to shareholders
         with management and the independent auditors.

         219.   As high-ranking directors and employees of the Company responsible for corporate

 accounting, reporting practices and the accuracy and adequacy of the Company’s financial

 controls, who each had extensive professional and educational qualifications, the Akazoo Director

 Defendants directly participated in the management of the Company; were privy to confidential

 proprietary information concerning the Company and its business and operations; and, were

 directly or indirectly involved in drafting, producing, reviewing and/or disseminating the false and

 misleading statements and information alleged herein upon the completion of the Merger and

 thereafter.

         220.   As the Company admitted on May 1, 2020 and May 21, 2020, Old Akazoo’s

 financial results and the Company’s post-Merger financial results were materially false and

                                                 109
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 110 of 135 PageID #: 258




 misleading. The only reasonable inference is that the Akazoo Director Defendants knew, or

 recklessly disregarded that Old Akazoo’s financial results were materially false and misleading

 from the time of the Merger onwards, and that the Akazoo Director Defendants knew, or recklessly

 disregarded that the Company’s post-Merger financial results were materially false and

 misleading.

        221.   Moreover, on April 24, 2020, shortly after the QCM Report was issued, Macridis

 and Roche resigned from their positions. Macridis and Roche’s reasons for resigning were

 included in the Company’s Form 6-K filed with the SEC on April 24, 2020, and stated as follows:

        With regard to the QCM allegations, we are encouraged that the board has adopted
        our initial position to form a special committee to investigate the extremely serious
        accusations contained in the QCM report….We have been clear with the rest of
        the board from the outset that an independent, forensic and thorough
        investigation, with complete transparency of results to shareholders, is in the best
        interests of the Company. We also look forward to special committee counsel’s
        imminent engagement of a well-qualified and reputable forensic accounting
        consultant to assist in the special committee’s and its counsel’s independent
        assessment of the QCM allegations, which should be accorded the highest priority
        by Company management and the board.

        222.   As such, Macridis and Roche effectively conceded the Akazoo Director

 Defendants’ actual knowledge and scienter with respect to the Company’s fraud.

        E.     The Company’s Scienter

               1.      The Company’s Admissions

        223.   The Company admitted on May 1, 2020 and on May 21, 2020 that its operational

 and financial results, including all of its consolidated financial statements relevant to this

 Complaint, and all of the due diligence materials provided to MMAC in connection with the

 Merger, were materially false and/or misleading, and that investors were defrauded as a result.

 Thus, the Company effectively admitted its actual knowledge of the fraud it had committed on
                                             110
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 111 of 135 PageID #: 259




 investors by confirming that its CEO, CFO, and one of its directors, who signed the Company’s

 SEC filings and issued public statements after the Merger acted with scienter in defrauding

 investors and by seeking to unwind the Business Combination.

                2.      Core Operations

        224.    Akazoo had one core product: global music streaming. Thus, the numbers of users,

 subscribers, countries where Akazoo’s services were available, and music licensing and

 distribution agreements were the most essential components of Akazoo’s business.

        225.    As alleged herein, upon the Merger and after, the Old Akazoo Defendants, Dickey,

 and the Akazoo Director Defendants, continuously updated investors as to the growing numbers

 of users and subscribers, and repeatedly informed investors that Akazoo’s services were available

 in 25 countries, and that it had licensing agreements with major music distributors including Sony

 Music. But as the Company eventually admitted, it had had negligible numbers of subscribers for

 years, it did not operate in 25 countries, and it did not have the licensing agreements that it claimed

 to have.

        226.    Further, the Old Akazoo Defendants, Dickey, and the Akazoo Director Defendants,

 as high-ranking managerial officers and employees of the Company, which had under 35

 employees after the Merger, were privy to material, non-public information and responsible for

 the accuracy of the information provided to investors. Each of the forms filed with the SEC upon

 completion of the Merger were signed by the Old Akazoo Defendants, Dickey, and/or the Akazoo

 Director Defendants.

                3.      Corporate Scienter



                                                  111
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 112 of 135 PageID #: 260




        227.    Each of the Old Akazoo Defendants, Dickey, and the Akazoo Director Defendants

 is or was a high-ranking management-level employee. The scienter of each of these defendants

 and of all other management-level employees of Akazoo, including each high-ranking officer or

 director, is imputable to Akazoo. The knowledge of each of these individuals should therefore be

 imputed to Akazoo for the purposes of assessing corporate scienter.

        228.    Even aside from the scienter of these defendants, the facts alleged herein raise a

 strong inference of corporate scienter as to Akazoo as an entity. Corporate scienter may be alleged

 independent of individual defendants where a statement would have been approved by corporate

 officials sufficiently knowledgeable about the company to know the statement was false. Here,

 the statements alleged were made to the investing public regarding the Company’s operations,

 finances, business practices—all important topics that would necessarily require approval by

 appropriate corporate officers who, as alleged, had very different information in their hands at the

 time from what was disclosed to investors.

        229.    Moreover, the Company admitted the scienter of the Old Akazoo Defendants and

 its own scienter. Each of the Old Akazoo Defendants was a high-ranking, managerial, executive

 and/or employee of Old Akazoo that participated in a fraudulent scheme by falsifying Old

 Akazoo’s books and records and the due diligence materials provided to MMAC in connection

 with the Merger, all of which were included and incorporated by reference into all of the

 Company’s post-Merger statements. In addition, Macridis and Roche admitted their scienter and

 the Company’s scienter, stating in their resignations that from the outset, they had been clear with

 the rest of the board that an independent, forensic, and thorough accounting was in the best interests



                                                  112
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 113 of 135 PageID #: 261




 of the shareholders. Thus, the scienter of the Old Akazoo Defendants, Dickey and the Akazoo

 Director Defendants is imputed to the Company.

                                    VII.    LOSS CAUSATION

        230.    Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

 the economic loss suffered by Plaintiffs and the Class.

        A.      Investors Suffered Significant Losses Due to the Materially Misleading
                Statements Issued During the Class Period

        231.    Throughout the Class Period, as detailed herein, Defendants made materially false

 and/or misleading statements and/or omissions. This course of wrongful conduct caused the price

 of Akazoo securities to be artificially inflated. But for Defendants’ misrepresentations and/or

 omissions, Plaintiffs and the other members of the Class would not have purchased Akazoo

 securities or would not have purchased such securities at artificially inflated prices. Later, when

 Defendants’ prior misrepresentations and/or omissions were disclosed to the market, the price of

 Akazoo shares fell significantly as the prior artificial price inflation was dissipated. As a result of

 their purchases and/or acquisition of Akazoo securities during the Class Period, Plaintiffs and other

 members of the Class suffered economic loss, i.e. damages, under the Exchange Act. The timing

 and magnitude of the decline in the prices of the Company’s shares negates any inference that the

 economic losses and damages suffered by Plaintiffs and other members of the Class were caused

 by changed market conditions, macroeconomic factors, or Company-specific facts unrelated to

 defendants’ wrongful conduct.

        232.    The truth about the material misrepresentations and/or omissions was partially

 revealed to the public on or around: (i) April 20-21, 2020; (ii) April 22-24, 2020; (iii) May 1, 2020;

 and (iv) May 21, 2020.
                                                  113
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 114 of 135 PageID #: 262




        233.    On April 19, 2020, Quintessential Capital Management released a report and

 corresponding presentation alleging that many of the Company’s purported metrics and operations

 had been overstated.

        234.    On this news, Akazoo’s share price fell $0.53, or 20%, over two consecutive trading

 sessions to close at $1.99 per share on April 21, 2020, on unusually heavy trading volume.

        235.    The price declines on April 20 and 21, 2020 were the result of the nature and extent

 of defendants’ wrongful conduct being partially revealed to investors and the market. Inter alia,

 the disclosure revealed that Akazoo operated in only five countries, rather than the 25 countries

 that the Defendants had claimed, was closing offices and losing employees, had materially

 overstated its revenues, profits, cash holdings, subscriber and user numbers, and that as a result,

 the Company’s financial metrics and subscriber count had been overstated.

        236.    On April 22, 2020, during market hours, the Company acknowledged the credibility

 of the QCM Report’s allegations, announcing that it had appointed an independent special

 committee to investigate the allegations.

        237.    On this news, Akazoo’s share price fell over 16%, to close at $1.66 on April 22,

 2020. Akazoo’s share price fell over the next two days, to close at $1.16 per share on April 24,

 2020, further injuring investors.

        238.    The price declines between April 22, 2020 and April, 24, 2020 were the result of

 the nature and extent of defendants’ wrongful conduct being partially revealed to investors and the

 market. Inter alia, the disclosure revealed that Akazoo operated in only five countries, rather than

 the 25 countries that the Defendants had claimed, was closing offices and losing employees, had



                                                 114
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 115 of 135 PageID #: 263




 materially overstated its revenues, profits, cash holdings, subscriber and user numbers, and that as

 a result, the Company’s financial metrics and subscriber count had been overstated.

        239.    On May 1, 2020, the Company announced that defendant Zervos was terminated

 for cause from his position as CEO and that certain financial statements should no longer be relied

 upon due to the possibility that they contained material errors.

        240.    On this news, Akazoo’s share price fell $0.04 before NASDAQ halted trading on

 May 1, 2020.

        241.    The price decline on May 1, 2020 was the result of the nature and extent of

 Defendants’ wrongful conduct being partially revealed to investors and the market. Inter alia, the

 disclosure revealed that Zervos had engaged in improper conduct as alleged in the QCM Report,

 leading to his termination, and simultaneously that the Company’s financial statements were

 materially false and misleading.

        242.    On May 21, 2020, the Company announced that it would seek to unwind the

 Business Combination. Specifically, the Company admitted that “Akazoo’s historical financial

 statements were materially false and misleading [and] that Akazoo has had only negligible actual

 revenue and subscribers for years[,]” and that former members of Akazoo’s management team had

 falsified its books and records, defrauding investors.

        243.    Trading for Akazoo stock remained halted until June 2, 2020 when Akazoo’s stock

 was delisted from the NASDAQ exchange, rendering the stock effectively worthless.




                                                 115
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 116 of 135 PageID #: 264




        B.      MMAC Shareholders Who Were Eligible to Vote at the August 28, 2019
                Special Meeting Suffered Damages

                1.     MMAC Shareholders Would Not Have Approved the Business
                       Combination and/or Exercised Conversion Rights

        244.    In addition to the decline in Akazoo securities caused by the corrective disclosures

 alleged in Section VII(A), supra, MMAC shareholders who were eligible to vote on the Business

 Combination and/or exercise their conversion rights have also been damaged as a result of the

 materially false and/or misleading statements about Akazoo’s operations and financial results. Had

 the true financial condition and operations of Akazoo been known, members of the Class eligible

 to vote on the Business Combination would have voted against the Business Combination and/or

 exercised their conversion rights and received $10.35 in cash per share of MMAC stock.

        245.    As a result, the Business Combination would not have been approved at the August

 28, 2019 special meeting and more likely than not, there would have been insufficient time for

 MMAC to conduct another business transaction before September 17, 2019. As such, MMAC

 would have commenced liquidation, and Plaintiffs and other members of the Class that were

 holding MMAC stock would have received approximately $10.35 in cash for each share of MMAC

 common stock held. Instead, Plaintiffs and other members of the Class who would have received

 a pro rata distribution if MMAC liquidated retained their common stock which precipitously

 declined in value—and was ultimately delisted, rendering the stock effectively worthless—as the

 true financial condition and operations of Akazoo slowly became known.

        246.    It was foreseeable to Akazoo, the Old Akazoo Defendants, Dickey, and the MMAC

 Director Defendants that the false and/or misleading statements about, among others, Akazoo’s

 financial results, condition and value: (i) would cause those members of the Class that would have

                                                116
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 117 of 135 PageID #: 265




 received $10.35 in cash per share of MMAC stock upon exercising conversion rights and/or upon

 liquidation to keep their stock in lieu of receiving $10.35 in cash per share; and (ii) eventually the

 disclosure of the information about Akazoo’s financial condition and operations would cause those

 members of the Class to instead receive either substantially less for each share sold after September

 17, 2019, or hold those shares which would be essentially worthless.

          247.   As a result, Akazoo, the Old Akazoo Defendants, Dickey, and the MMAC Director

 Defendants’ conduct proximately caused foreseeable losses to those Plaintiffs and members of the

 Class.

                 2.     MMAC’s Failure to Consummate a Qualifying Business Transaction
                        and Failure to Properly Distribute the IPO Proceeds from the Trust
                        Account

          248.   In addition, MMAC’s shareholders who were eligible to vote on the Business

 Combination have also been damaged due to MMAC’s failure to consummate a qualifying

 business combination within the prescribed time frame and MMAC’s improper distribution and

 use of the IPO funds in the trust account.

          249.   MMAC was formed specifically as a vehicle to effect a business combination with

 one or more businesses in the media, entertainment or marketing services industries with an

 aggregate fair market value of at least 80% of the value of the assets held in the trust account

 (excluding the deferred underwriting commissions and taxes payable on the interest earned on the

 trust account) at the time of signing a definitive agreement for the initial business combination.

 Further, under MMAC’s certificate of incorporation and subsequent extensions, MMAC would

 continue in existence only until September 17, 2019, at which date, if MMAC had not yet

 completed a business combination, its corporate existence would cease, except for the purposes of

                                                  117
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 118 of 135 PageID #: 266




 winding up its affairs and liquidating. As such, MMAC was required to hold the approximately

 $209 million from its IPO in a trust account, which were not to be released until the earlier of the

 consummation of a business combination or liquidation of MMAC.

        250.    It was foreseeable that the false and/or misleading statements about Akazoo’s

 financial condition and operations would cause losses to those Plaintiffs and members of the Class

 who were eligible to vote on the Business Combination because, had the true financial condition

 been known, Akazoo Limited’s fair market value would have been less than 80% of the value of

 the assets held in the trust account. As such, MMAC would have failed to effect a business

 combination with a business in the media, entertainment, or marketing services industry by

 September 17, 2019. Thus, MMAC improperly removed the IPO proceeds from the trust account,

 which were not to be released until the earlier of the consummation of a business combination or

 liquidation after September 17, 2019. As such, all Plaintiffs and members of the Class who held

 MMAC common stock on the record date of August 9, 2019 for the vote on the Business

 Combination and were eligible to vote thereon, are entitled to the return of their pro rata

 distribution of the IPO proceeds.

        C.      Investors Who Bought Akazoo Stock Pursuant and/or Traceable to the
                Registration Statement Suffered Substantial Losses

        251.    Since the Business Combination, and as a result of the disclosures of material

 adverse facts omitted from the Registration Statement, Akazoo’s stock price has traded as low as

 $1.16 per share, or approximately 78% below the $5.27 price upon the closing of the Business

 Combination.

        252.    On June 2, 2020, Akazoo’s stock was delisted from the NASDAQ exchange,

 rendering the stock effectively worthless.
                                                 118
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 119 of 135 PageID #: 267




                   VIII. PLAINTIFFS’ CLASS ACTION ALLEGATIONS

        253.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

 Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who: (1) purchased or

 otherwise acquired the publicly traded securities of Akazoo between January 24, 2019 and May

 21, 2020, both dates inclusive (the “Class Period”), including but not limited to those who

 purchased or acquired Akazoo securities pursuant to the private placement offering agreement

 (“PIPE Financing”), seeking to recover compensable damages caused by Defendants’ violations

 of the federal securities laws and to pursue remedies under Sections 10(b) and 20(a) of the

 Exchange Act and Rule 10b-5 promulgated thereunder; (2) held common stock of Modern Media

 Acquisition Corp. as of August 9, 2019, eligible to vote at MMAC’s August 28, 2019 special

 meeting, seeking to pursue remedies under Section 14(a) of the Exchange Act, and/or; (3)

 purchased or otherwise acquired Akazoo common stock pursuant or traceable to the Company’s

 registration statement and prospectus issued in connection with the September 2019 Merger,

 seeking to pursue remedies under Sections 11 and 15 of the Securities Act. Excluded from the

 Class are Defendants herein, the officers and directors of the Company, at all relevant times,

 members of their immediate families and their legal representatives, heirs, successors or assigns

 and any entity in which Defendants have or had a controlling interest.

        254.    The members of the Class are so numerous that joinder of all members is

 impracticable. Throughout the Class Period, the Company’s securities were actively traded on the

 NASDAQ. While the exact number of Class members is unknown to Plaintiffs at this time and can

 be ascertained only through appropriate discovery, Plaintiffs believe that there are hundreds or

 thousands of members in the proposed Class. Record owners and other members of the Class may

                                                119
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 120 of 135 PageID #: 268




 be identified from records maintained by the Company or its transfer agent and may be notified of

 the pendency of this action by mail, using the form of notice similar to that customarily used in

 securities class actions.

         255.    Plaintiffs’ claims are typical of the claims of the members of the Class as all

 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

 federal law that is complained of herein.

         256.    Plaintiffs will fairly and adequately protect the interests of the members of the Class

 and has retained counsel competent and experienced in class and securities litigation. Plaintiffs

 have no interests antagonistic to or in conflict with those of the Class.

         257.    Common questions of law and fact exist as to all members of the Class and

 predominate over any questions solely affecting individual members of the Class. Among the

 questions of law and fact common to the Class are:

         (a)     whether Defendants’ acts as alleged violated the federal securities laws;

         (b)     whether Defendants’ statements to the investing public during the Class Period

                 misrepresented material facts about the financial condition, business, operations,

                 and management of the Company;

         (c)     whether Defendants’ statements to the investing public during the Class Period

                 omitted material facts necessary to make the statements made, in light of the

                 circumstances under which they were made, not misleading;

         (d)     whether the Individual Defendants caused the Company to issue false and

                 misleading SEC filings and public statements during the Class Period;



                                                  120
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 121 of 135 PageID #: 269




        (e)     whether Defendants acted knowingly or recklessly in issuing false and misleading

                SEC filings and public statements during the Class Period;

        (f)     whether the prices of the Company’s securities during the Class Period were

                artificially inflated because of the Defendants’ conduct complained of herein; and

        (g)     whether the members of the Class have sustained damages and, if so, what is the

                proper measure of damages.

        258.    A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

 damages suffered by individual Class members may be relatively small, the expense and burden

 of individual litigation make it impossible for members of the Class to individually redress the

 wrongs done to them. There will be no difficulty in the management of this action as a class action.

        259.    Plaintiffs will rely, in part, upon the presumption of reliance established by the

 fraud-on-the-market doctrine in that:

        (a)     Defendants made public misrepresentations or failed to disclose material facts

                during the Class Period;

        (b)     the omissions and misrepresentations were material;

        (c)     the Company’s securities are traded in efficient markets;

        (d)     the Company’s securities were liquid and traded with moderate to heavy volume

                during the Class Period;

        (e)     the Company traded on the NASDAQ, and was covered by market analysts;

        (f)     the misrepresentations and omissions alleged would tend to induce a reasonable

                investor to misjudge the value of the Company’s securities;

                                                 121
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 122 of 135 PageID #: 270




          (g)     Plaintiffs and members of the Class purchased and/or sold the Company’s securities

                  between the time the Defendants failed to disclose or misrepresented material facts

                  and the time the true facts were disclosed, without knowledge of the omitted or

                  misrepresented facts; and

          (h)     Unexpected material news about the Company was rapidly reflected in and

                  incorporated into the Company’s stock price during the Class Period.

          260.    Based upon the foregoing, Plaintiffs and the members of the Class are entitled to a

 presumption of reliance upon the integrity of the market.

          261.    Alternatively, Plaintiffs and the members of the Class are entitled to the

 presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of

 Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

 information in their Class Period statements in violation of a duty to disclose such information, as

 detailed above.

    IX.         APPLICABILITY OF PRESUMPTION OF RELIANCE (FRAUD-ON-THE-
                                 MARKET DOCTRINE)

          262.    The market for Akazoo’s securities was open, well-developed and efficient at all

 relevant times. As a result of the materially false and/or misleading statements and/or failures to

 disclose, Akazoo’s securities traded at artificially inflated prices during the Class Period. On June

 25, 2019, the Company’s share price closed at a Class Period high of $13.68 per share. Plaintiff

 and other members of the Class purchased or otherwise acquired the Company’s securities relying

 upon the integrity of the market price of Akazoo’s securities and market information relating to

 Akazoo, and have been damaged thereby.


                                                  122
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 123 of 135 PageID #: 271




        263.    During the Class Period, the artificial inflation of Akazoo’s shares was caused by

 the material misrepresentations and/or omissions particularized in this Complaint causing the

 damages sustained by Plaintiff and other members of the Class. As described herein, during the

 Class Period, Defendants made or caused to be made a series of materially false and/or misleading

 statements about Akazoo’s business, prospects, and operations. These material misstatements

 and/or omissions created an unrealistically positive assessment of Akazoo and its business,

 operations, and prospects, thus causing the price of the Company’s securities to be artificially

 inflated at all relevant times, and when disclosed, negatively affected the value of the Company’s

 shares. Defendants’ materially false and/or misleading statements during the Class Period resulted

 in Plaintiff and other members of the Class purchasing the Company’s securities at such artificially

 inflated prices, and each of them has been damaged as a result.

        264.    At all relevant times, the market for Akazoo’s securities was an efficient market for

 the following reasons, among others:

                (a)     Akazoo shares met the requirements for listing, and were listed and actively

 traded on the NASDAQ, a highly efficient and automated market;

                (b)     As a regulated issuer, Akazoo filed periodic public reports with the SEC

 and/or the NASDAQ;

                (c)     Akazoo regularly communicated with public investors via established

 market communication mechanisms, including through regular dissemination of press releases on

 the national circuits of major newswire services and through other wide-ranging public disclosures,

 such as communications with the financial press and other similar reporting services; and/or



                                                 123
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 124 of 135 PageID #: 272




                (d)     Akazoo was followed by securities analysts employed by brokerage firms

 who wrote reports about the Company, and these reports were distributed to the sales force and

 certain customers of their respective brokerage firms. Each of these reports was publicly available

 and entered the public marketplace.

        265.    As a result of the foregoing, the market for Akazoo’s securities promptly digested

 current information regarding Akazoo from all publicly available sources and reflected such

 information in Akazoo’s share price. Under these circumstances, all purchasers of Akazoo’s

 securities during the Class Period suffered similar injury through their purchase of Akazoo’s

 securities at artificially inflated prices and a presumption of reliance applies.

        266.    A Class-wide presumption of reliance is also appropriate in this action under the

 Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

 because the Class’s claims are, in large part, grounded on Defendants’ material misstatements

 and/or omissions. Because this action involves Defendants’ failure to disclose material adverse

 information regarding the Company’s business operations and financial prospects—information

 that Defendants were obligated to disclose—positive proof of reliance is not a prerequisite to

 recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

 investor might have considered them important in making investment decisions. Given the

 importance of the Class Period material misstatements and omissions set forth above, that

 requirement is satisfied here.

                                    X.      NO SAFE HARBOR

        267.    The statutory safe harbor provided for forward-looking statements under certain

 circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

                                                  124
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 125 of 135 PageID #: 273




 The statements alleged to be false and misleading herein all relate to then-existing facts and

 conditions. In addition, to the extent certain of the statements alleged to be false may be

 characterized as forward-looking, they were not identified as “forward-looking statements” when

 made and there were no meaningful cautionary statements identifying important factors that could

 cause actual results to differ materially from those in the purportedly forward-looking statements.

 In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

 looking statements pleaded herein, Defendants are liable for those false forward-looking

 statements because at the time each of those forward-looking statements was made, the speaker

 had actual knowledge that the forward-looking statement was materially false or misleading,

 and/or the forward-looking statement was authorized or approved by an executive officer of

 Akazoo who knew that the statement was false when made.

                                   XI.     CAUSES OF ACTION

                                            COUNT I
                 Violation of Section 10(b) of The Exchange Act and Rule 10b-5
                                      Against all Defendants

         268.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

 set forth herein.

         269.    This Count is asserted against the Defendants and is based upon Section 10(b) of

 the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

         270.    During the Class Period, the Defendants, individually and in concert, at relevant

 times, directly or indirectly, disseminated or approved the false statements specified above, which

 they knew or deliberately disregarded were misleading in that they contained misrepresentations



                                                  125
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 126 of 135 PageID #: 274




 and failed to disclose material facts necessary in order to make the statements made, in light of the

 circumstances under which they were made, not misleading.

           271.   The Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they, at

 relevant times: employed devices, schemes and artifices to defraud; made untrue statements of

 material facts or omitted to state material facts necessary in order to make the statements made, in

 light of the circumstances under which they were made, not misleading; and/or engaged in acts,

 practices and a course of business that operated as a fraud or deceit upon plaintiffs and others

 similarly situated in connection with their purchases of the Company’s securities during the Class

 Period.

           272.   The Defendants acted with scienter at relevant times in that they knew that the

 public documents and statements issued or disseminated in the name of the Company were

 materially false and misleading; knew that such statements or documents would be issued or

 disseminated to the investing public; and knowingly and substantially participated, or acquiesced

 in the issuance or dissemination of such statements or documents as primary violations of the

 securities laws. These defendants by virtue of their receipt of information reflecting the true facts

 of the Company, their control over, and/or receipt and/or modification of the Company’s allegedly

 materially misleading statements, and/or their associations with the Company which made them

 privy to confidential proprietary information concerning the Company, participated in the

 fraudulent scheme alleged herein.

           273.   The Old Akazoo Defendants, Dickey, MMAC Director Defendants, and Akazoo

 Director Defendants, who were senior officers and directors of the Company and MMAC at

 relevant times, had actual knowledge of the material omissions and/or the falsity of the material

                                                 126
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 127 of 135 PageID #: 275




 statements set forth above, and intended to deceive Plaintiffs and the other members of the Class,

 or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

 disclose the true facts in the statements made by them or other personnel of the Company to

 members of the investing public, including Plaintiffs and the Class.

         274.     As a result of the foregoing, the market price of the Company’s securities was

 artificially inflated during the Class Period. In ignorance of the falsity of the Defendants’

 statements, Plaintiffs and the other members of the Class relied on the statements described above

 and/or the integrity of the market price of the Company’s securities during the Class Period in

 purchasing the Company’s securities at prices that were artificially inflated as a result of the

 Defendants’ false and misleading statements.

         275.     Had Plaintiffs and the other members of the Class been aware that the market price

 of the Company’s securities had been artificially and falsely inflated by the Defendants’

 misleading statements and by the material adverse information which the Defendants did not

 disclose, they would not have purchased the Company’s securities at the artificially inflated prices

 that they did, or at all.

         276.     As a result of the wrongful conduct alleged herein, Plaintiffs and other members

 of the Class have suffered damages in an amount to be established at trial.

         277.     By reason of the foregoing, the Defendants have violated Section 10(b) of the 1934

 Act and Rule 10b-5 promulgated thereunder and are liable to the Plaintiffs and the other members

 of the Class for substantial damages which they suffered in connection with their purchases of the

 Company’s securities during the Class Period.

                                             COUNT II

                                                 127
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 128 of 135 PageID #: 276




                          Violation of Section 20(a) of the Exchange Act
                                Against the Individual Defendants

        278.    Plaintiffs repeat and reallege each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        279.    During the Class Period, the Individual Defendants, at relevant times, participated

 in the operation and management of Akazoo and MMAC, and conducted and participated, directly

 and indirectly, in the conduct of Akazoo’s and MMAC’s business affairs. Because of their senior

 positions, they knew the adverse non-public information regarding the Company’s business

 practices.

        280.    As officers and directors of a publicly owned company, the Individual Defendants

 had a duty to disseminate accurate and truthful information with respect to Akazoo’s financial

 condition and results of operations, and to correct promptly any public statements issued by the

 Company which had become materially false or misleading.

        281.    Because of their positions of control and authority as senior officers and directors,

 the Individual Defendants were able to, and did, control the contents of the various reports, press

 releases and public filings which Akazoo and disseminated in the marketplace during the Class

 Period. Throughout the Class Period, at relevant times, the Individual Defendants exercised their

 power and authority to cause Akazoo and MMAC to engage in the wrongful acts complained of

 herein. The Individual Defendants therefore, were controlling persons of Akazoo and MMAC

 within the meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in the

 unlawful conduct alleged which artificially inflated the market price of the Company’s securities.

        282.    The Individual Defendants, therefore, acted as controlling persons of the Company

 and MMAC. By reason of their senior management positions and positions as directors of Akazoo
                                           128
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 129 of 135 PageID #: 277




 and MMAC, the Individual Defendants had the power to direct the actions of, and exercised the

 same to cause, Akazoo and MMAC to engage in the unlawful acts and conduct complained of

 herein. The Individual Defendants exercised control over the general operations of Akazoo and

 MMAC and possessed the power to control the specific activities which comprise the primary

 violations about which Plaintiffs and the other members of the Class complain.

         283.    By reason of the above conduct, the Individual Defendants are liable pursuant to

 Section 20(a) of the Exchange Act for the violations committed by Akazoo and MMAC.

                                         COUNT III
               Violation of Section 14(a) of the Exchange Act and Rule 14a-9
     Against Akazoo, Old Akazoo Defendants, Dickey, and MMAC Director Defendants

         284.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

 set forth herein.

         285.    The claims set forth herein do not sound in fraud and are based on negligent conduct

 by the Defendants named herein (the “Section 14 Defendants”).

         286.    The Defendants named herein violated Section 14(a) of the Exchange Act and Rule

 14a-9 thereunder in that these Defendants solicited proxies from Plaintiffs and other members of

 the Class by means of a Proxy Statement that through Defendants’ negligence contained statements

 which, at the time and in the light of the circumstances under which they were made, were false

 and misleading with respect to material facts, and omitted to state material facts necessary in order

 to make the statements therein not false or misleading.

         287.    Plaintiffs and other members of the Class were misled by the Section 14

 Defendants’ false and misleading statements and omissions, were denied the opportunity to make

 an informed decision in voting on the merger, and approved the merger without having been

                                                 129
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 130 of 135 PageID #: 278




 advised of material facts. Accordingly, Plaintiffs and other members of the Class did not receive

 their fair share of the value of the assets and business of the combined entity, suffered damages

 when the Company’s stock price decreased, and were prevented from benefitting from a value-

 maximizing transaction.

                                          COUNT IV
                        Violation of Section 20(a) of the Exchange Act
             Against Old Akazoo Defendants, Dickey, MMAC Director Defendants

         288.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

 set forth herein.

         289.    Dickey and the MMAC Director Defendants acted as controlling persons of

 MMAC as within the meaning of Section 20(a) of the Exchange Act as alleged herein and the Old

 Akazoo Defendants acted as controlling persons of Old Akazoo within the meaning of Section

 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions, and their

 ownership and contractual rights, participation in and/or awareness of the companies’ operations,

 these defendants had the power and authority to cause MMAC or Old Akazoo to engage in the

 wrongful conduct complained of herein. These defendants were able to, and did, control directly

 and indirectly, the content of the Proxy/Prospectus and the other solicitations described herein

 made by MMAC or Old Akazoo, thereby causing the dissemination of the materially false and

 misleading statements and omissions as alleged herein.

         290.    In particular, Dickey and the MMAC Director Defendants participated in meetings

 and conference calls, reviewed the Merger Agreement and all of the underlying due diligence

 materials, and voted to approve the Merger, signed the Proxy/Prospectus and solicited the approval

 of the Merger through the Board’s and MMAC’s management’s recommendation to vote in favor

                                                 130
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 131 of 135 PageID #: 279




 of the Merger, which appeared in the Proxy/Prospectus. In particular, the Old Akazoo Defendants

 reviewed the Merger Agreement, reviewed and furnished information for inclusion in the

 Proxy/Prospectus, and solicited the approval of the Merger.

        291.    As set forth above, in their capacities as officers and/or directors of MMAC or Old

 Akazoo, these defendants participated in the misstatements and omissions set forth above. Indeed,

 each of these defendants had access to information regarding the circumstances surrounding the

 Merger and Old Akazoo, including the terms of the Merger, analysis of Old Akazoo’s operating

 results and financial condition, the valuation of Old Akazoo, and the due diligence that had and

 had not been performed. As a result, these defendants were individually and collectively control

 persons within the meaning of Section 20(a) of the Exchange Act.

        292.    As set forth above, Akazoo, the MMAC Director Defendants, Dickey, and the Old

 Akazoo Defendants violated Section 14(a) of the Exchange Act by their acts and omissions as

 alleged above. By virtue of their positions as controlling persons, these defendants are liable

 pursuant to Section 20(a) of the Exchange Act. The MMAC Director Defendants, Dickey, and

 Old Akazoo Defendants were culpable participants in the violations of Section 14(a) alleged herein

 because they failed to make a reasonable investigation and did not possess reasonable grounds for

 the belief that the statements contained in Akazoo’s proxy solicitations issued were true and free

 of any omissions of material fact. As detailed above, during the respective times that these

 defendants served as officers and/or directors of MMAC and Old Akazoo, each is responsible for

 the material misstatements and omissions made in the Proxy/Prospectus.

        293.    Plaintiffs and Class members eligible to vote on the Merger were denied the

 opportunity to make an informed decision in voting on the Merger and were damaged as a direct

                                                131
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 132 of 135 PageID #: 280




 and proximate cause of the untrue statements and omissions in the Proxy/Prospectus and other

 solicitations described herein.

                                        COUNT V
                       Violation of Section 11 of the Securities Act
 Against Akazoo, Old Akazoo Defendants, Dickey, Crowe, and MMAC Director Defendants

        294.    Plaintiffs repeat and re-allege each and every allegation contained above.

        295.    This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. §77k,

 on behalf of the Class, against Akazoo, the Old Akazoo Defendants, Dickey, Crowe, and the

 MMAC Director Defendants (the “Section 11 Defendants”).

        296.    The Registration Statement for the Business Combination was inaccurate and

 misleading, contained untrue statements of material facts, omitted to state other facts necessary to

 make the statements made not misleading, and omitted to state material facts required to be stated

 therein.

        297.    Akazoo is the registrant for the Business Combination. The Section 11 Defendants

 named herein were responsible for the contents and dissemination of the Registration Statement.

        298.    As issuer of the shares, Akazoo is strictly liable to Plaintiffs and the Class for the

 misstatements and omissions.

        299.    None of the Section 11 Defendants named herein made a reasonable investigation

 or possessed reasonable grounds for the belief that the statements contained in the Registration

 Statement were true and without omissions of any material facts and were not misleading.

        300.    Defendant Crowe was the auditor for Akazoo Limited. In the Registration

 Statement, Defendant Crowe affirmatively consented to being referenced under the “Experts”

 section, attesting to the adequacy and accuracy of Akazoo Limited’s historical financial statements


                                                 132
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 133 of 135 PageID #: 281




 and information contained therein. Defendant Crowe certified Akazoo Limited’s false and/or

 misleading financial statements included or incorporated by reference in the Registration

 Statement, including the consolidated statement of financial position of Akazoo Limited and its

 subsidiaries as of December 31, 2018, 2017 and 2016 and the related consolidated statements of

 profit or loss and other comprehensive income, changes in equity and cash flows for each of the

 three years in the period ended December 31, 2018, 2017 and 2016 and the related notes

 (collectively, “Akazoo Limited’s Financial Statements”). Additionally, in the Registration

 Statement, Defendant Crowe also falsely represented, among others: (1) that Akazoo Limited’s

 Financial Statements were prepared in conformity with International Financial Reporting

 Standards; and (2) that Defendant Crowe had conducted its audits of Akazoo Limited in

 accordance with International Standards on Auditing (UK) (ISAs (UK)) and the standards of the

 Public Company Accounting Oversight Board (United States).

        301.    By reasons of the conduct herein alleged, each Section 11 Defendant violated,

 and/or controlled a person who violated Section 11 of the Securities Act.

        302.    Plaintiffs acquired Akazoo shares pursuant and/or traceable to the Registration

 Statement for the Business Combination.

        303.    Plaintiffs and the Class have sustained damages. The value of Akazoo common

 stock has declined substantially subsequent to and due to Section 11 Defendants violations.

                                         COUNT VI
                        Violation of Section 15 of The Securities Act
          Against Old Akazoo Defendants, Dickey, and MMAC Director Defendants

        304.    Plaintiffs repeat and re-allege each and every allegation contained above.



                                                133
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 134 of 135 PageID #: 282




        305.    This count is asserted against the Old Akazoo Defendants, Dickey, and the MMAC

 Director Defendants (the “Section 15 Defendants”) and is based upon Section 15 of the Securities

 Act.

        306.    The Section 15 Defendants, by virtue of their offices, directorship and specific acts

 were, at the time of the wrongs alleged herein and as set forth herein, controlling persons of Akazoo

 within the meaning of Section 15 of the Securities Act. The Section 15 Defendants had the power

 and influence and exercised the same to cause Akazoo to engage in the acts described herein.

        307.    The Section 15 Defendants’ positions made them privy to and provided them with

 actual knowledge of the material facts concealed from Plaintiffs and the Class at relevant times.

        308.    By virtue of the conduct alleged herein, the Section 15 Defendants are liable for the

 aforesaid wrongful conduct and are liable to Plaintiffs and the Class for damages suffered.

                                  XII.   PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs demands judgment against Defendants as follows:

        A.      Determining that the instant action may be maintained as a class action under Rule

 23 of the Federal Rules of Civil Procedure, and certifying Plaintiffs as the Class representative;

        B.      Requiring Defendants to pay damages sustained by Plaintiffs and the Class by

 reason of the acts and transactions alleged herein;

        C.      Awarding Plaintiffs and the other members of the Class prejudgment and post-

 judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

        D.      Awarding such other and further relief as this Court may deem just and proper.

                                DEMAND FOR TRIAL BY JURY

        Plaintiffs hereby demand a trial by jury.

                                                 134
Case 1:20-cv-01900-BMC Document 15 Filed 09/08/20 Page 135 of 135 PageID #: 283




 Dated: September 8, 2020           Respectfully submitted,

                                    THE ROSEN LAW FIRM, P.A.

                                    /s/Phillip Kim
                                    Phillip Kim, Esq. (PK 9384)
                                    Laurence M. Rosen, Esq. (LR 5733)
                                    275 Madison Ave., 40th Floor
                                    New York, NY 10016
                                    Tel: (212) 686-1060
                                    Fax: (212) 202-3827
                                    Email: lrosen@rosenlegal.com
                                    Email: pkim@rosenlegal.com

                                    Lead Counsel for Lead Plaintiffs

                                    LAW OFFICES OF HOWARD G. SMITH
                                    Howard G. Smith
                                    3070 Bristol Pike, Suite 112
                                    Bensalem PA 19020
                                    Telephone: (215) 638-4847
                                    Facsimile: (215) 638-4867

                                    Additional Counsel for Lead Plaintiffs




                                      135
